Exhibit 10.A

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

Dated as of July 14, 2003

 

among

 

MENTOR GRAPHICS CORPORATION,

 

BANK OF AMERICA, N.A.,

 

as Agent,

 

KEY CORPORATE CAPITAL, INC.,

 

as Documentation Agent,

 

FLEET NATIONAL BANK,

 

as Syndication Agent,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

Arranged by

 

BANC OF AMERICA SECURITIES LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

  

        DEFINITIONS

   1

1.01

  

Certain Defined Terms

   1

1.02

  

Other Interpretive Provisions

   18

1.03

  

Accounting Principles

   19

1.04

  

Designation of Unrestricted Subsidiaries

   19

ARTICLE II

  

        THE CREDITS

   20

2.01

  

Amounts and Terms of Commitments

   20

2.02

  

Loan Accounts

   20

2.03

  

Procedure for Borrowing

   20

2.04

  

Conversion and Continuation Elections

   21

2.05

  

Voluntary Termination or Reduction of Commitments

   22

2.06

  

Optional Prepayments

   23

2.07

  

Repayment

   23

2.08

  

Interest

   23

2.09

  

Fees

   24

2.10

  

Computation of Fees and Interest

   24

2.11

  

Payments Generally

   24

2.12

  

Sharing of Payments, Etc.

   26

ARTICLE III

  

        TAXES, YIELD PROTECTION AND ILLEGALITY

   26

3.01

  

Taxes

   26

3.02

  

Illegality

   27

3.03

  

Increased Costs and Reduction of Return

   28

3.04

  

Funding Losses

   29

3.05

  

Inability to Determine Rates

   29

3.06

  

Reserves on Offshore Rate Loans

   30

3.07

  

Certificates of Banks

   30

3.08

  

Delay

   30

3.09

  

Substitution of Banks

   30

3.10

  

Survival

   30

ARTICLE IV

  

        CONDITIONS PRECEDENT

   31

4.01

  

Conditions of Initial Loans

   31

4.02

  

Conditions to All Borrowings

   32

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

4.03

  

Additional Condition Precedent of Initial Loans

   32

ARTICLE V

  

        REPRESENTATIONS AND WARRANTIES

   33

5.01

  

Corporate Existence and Power

   33

5.02

  

Corporate Authorization; No Contravention

   33

5.03

  

Governmental Authorization

   33

5.04

  

Binding Effect

   34

5.05

  

Litigation

   34

5.06

  

No Default

   34

5.07

  

ERISA Compliance

   34

5.08

  

Use of Proceeds; Margin Regulations

   35

5.09

  

Title to Properties

   35

5.10

  

Taxes

   35

5.11

  

Financial Condition

   35

5.12

  

Environmental Matters

   36

5.13

  

Regulated Entities

   36

5.14

  

No Burdensome Restrictions

   36

5.15

  

Copyrights, Patents, Trademarks and Licenses, Etc.

   36

5.16

  

Subsidiaries

   36

5.17

  

Insurance

   36

5.18

  

Swap Obligations

   37

5.19

  

Full Disclosure

   37

5.20

  

Tax Shelter Regulations

   37

ARTICLE VI

  

        AFFIRMATIVE COVENANTS

   37

6.01

  

Financial Statements

   37

6.02

  

Certificates; Other Information

   38

6.03

  

Notices

   39

6.04

  

Preservation of Corporate Existence, Etc.

   40

6.05

  

Maintenance of Property

   41

6.06

  

Insurance

   41

6.07

  

Payment of Obligations

   41

6.08

  

Compliance with Laws

   41

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.09

  

Compliance with ERISA

   41

6.10

  

Inspection of Property and Books and Records

   42

6.11

  

Environmental Laws

   42

6.12

  

Use of Proceeds

   42

ARTICLE VII

  

        NEGATIVE COVENANTS

   42

7.01

  

Limitation on Liens

   42

7.02

  

Disposition of Assets

   44

7.03

  

Consolidations and Mergers

   46

7.04

  

Loans and Investments

   46

7.05

  

Limitation on Indebtedness

   48

7.06

  

Transactions with Affiliates

   49

7.07

  

Use of Proceeds

   49

7.08

  

Contingent Obligations

   50

7.09

  

Lease Obligations

   50

7.10

  

Restricted Payments

   51

7.11

  

ERISA

   52

7.12

  

Change in Business

   52

7.13

  

Accounting Changes

   52

7.14

  

Financial Covenants

   52

7.15

  

Assets of Special Purpose Subsidiary

   54

7.16

  

Unrestricted Subsidiaries

   54

ARTICLE VIII

  

        EVENTS OF DEFAULT

   55

8.01

  

Event of Default

   55

8.02

  

Remedies

   57

8.03

  

Rights Not Exclusive

   57

8.04

  

Application of Funds

   57

ARTICLE IX

  

        THE AGENT

   58

9.01

  

Appointment and Authorization of Agent

   58

9.02

  

Delegation of Duties

   58

9.03

  

Liability of Agent

   58

9.04

  

Reliance by Agent

   59

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

9.05

  

Notice of Default

   59

9.06

  

Credit Decision; Disclosure of Information by Agent

   60

9.07

  

Indemnification of Agent

   60

9.08

  

Agent in its Individual Capacity

   61

9.09

  

Successor Agent

   61

9.10

  

Agent May File Proofs of Claim

   61

9.11

  

Other Agents; Arrangers and Managers

   62

ARTICLE X

  

        MISCELLANEOUS

   62

10.01

  

Amendments and Waivers

   62

10.02

  

Notices and Other Communications; Facsimile Copies

   63

10.03

  

No Waiver; Cumulative Remedies

   64

10.04

  

Attorney Costs, Expenses and Taxes

   64

10.05

  

Company Indemnification

   65

10.06

  

Payments Set Aside

   65

10.07

  

Successors and Assigns

   66

10.08

  

Withholding Tax

   68

10.09

  

Confidentiality

   69

10.10

  

Set-off

   70

10.11

  

Automatic Debits of Fees

   70

10.12

  

Notification of Addresses, Lending Offices, Etc.

   70

10.13

  

Counterparts

   71

10.14

  

Severability

   71

10.15

  

No Third Parties Benefited

   71

10.16

  

Governing Law and Jurisdiction

   71

10.17

  

Waiver of Jury Trial

   71

10.18

  

Survival of Representations and Warranties

   72

10.19

  

Entire Agreement

   72

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ANNEX

         

Annex I

  

Pricing Grid

    

SCHEDULES

         

Schedule 2.01

  

Commitments and Pro Rata Shares

    

Schedule 5.05

  

Litigation

    

Schedule 5.07

  

ERISA

    

Schedule 5.12

  

Environmental Matters

    

Schedule 5.15

  

Intellectual Property Matters

    

Schedule 5.16

  

Subsidiaries and Equity Investments

    

Schedule 5.17

  

Insurance Matters

    

Schedule 7.01

  

Permitted Liens

    

Schedule 7.02

  

Permitted Asset Dispositions

    

Schedule 7.04

  

Permitted Investments

    

Schedule 7.05

  

Permitted Indebtedness

    

Schedule 7.08

  

Contingent Obligations

    

Schedule 10.02

  

Offshore and Domestic Lending Offices, Addresses for Notices

    

EXHIBITS

         

Exhibit A

  

Form of Notice of Borrowing

    

Exhibit B

  

Form of Notice of Conversion/Continuation

    

Exhibit C

  

Form of Compliance Certificate

    

Exhibit D

  

Form of Assignment and Assumption Agreement

    

Exhibit E

  

Form of Promissory Note

    

Exhibit F

  

Form of Notice of Designation of Unrestricted Subsidiary

    

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 14, 2003, among Mentor Graphics
Corporation, an Oregon corporation (the “Company”), the several financial
institutions from time to time party to this Agreement (collectively, the
“Banks”; individually, a “Bank”), Key Corporate Capital, Inc., as documentation
agent, Fleet National Bank, as syndication agent, and Bank of America, N.A., as
administrative agent for the Banks.

 

WHEREAS, the Banks have agreed to make available to the Company a revolving
credit facility upon the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01 Certain Defined Terms. The following terms have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Affected Bank” has the meaning specified in Section 3.09.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“Agent” means Bank of America in its capacity as administrative agent for the
Banks hereunder, and any successor administrative agent arising under Section
9.09.

 

“Agent-Related Persons” means the Agent, together with its Affiliates
(including, in the case of Bank of America in its capacity as the Agent, the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.



--------------------------------------------------------------------------------

“Agent’s Payment Office” means the address for payments set forth on Schedule
10.02 or such other address as the Agent may from time to time specify.

 

“Agreement” means this Credit Agreement.

 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Offshore Rate Loan, the applicable margin (on a per annum basis) set forth on
the pricing grid attached as Annex I in accordance with the parameters for
calculation and adjustment of such applicable margin also set forth on Annex I.

 

“Arranger” means Banc of America Securities LLC.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

 

“Bank” has the meaning specified in the introductory clause hereto.

 

“Bank of America” means Bank of America, N.A., a national banking association.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Company on the same day by the Banks under Article II, and, other
than in the case of Base Rate Loans, having the same Interest Period.

 

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, San Francisco, California, or Portland,
Oregon, are authorized or required by law to close and, if the applicable
Business Day

 

2



--------------------------------------------------------------------------------

relates to any Offshore Rate Loan, means such a day on which dealings are
carried on in the applicable offshore dollar interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Cash Acquisition Basket” has the meaning specified in Section 7.04(d).

 

“Cash Equivalents” means:

 

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof having maturities of not more than 12 months
from the date of acquisition by the Company or any of its Subsidiaries;

 

(b) certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repurchase agreements, or bankers’ acceptances, having in
each case maturities of not more than 12 months from the date of acquisition by
the Company or any of its Subsidiaries, issued by (i) any U.S. commercial bank
or any commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development (but
including, in any event, China, Egypt, India, Israel, Pakistan, Singapore and
Taiwan), or a political subdivision of any such country, in each case having
combined capital and surplus of not less than $100,000,000 and whose short-term
securities are rated at least A-1 by Standard & Poor’s Corporation (“S&P”) or at
least P-1 by Moody’s Investor Service, Inc. (“Moody’s”), or (ii) any Bank;

 

(c) taxable and tax-exempt commercial paper of an issuer rated at least A-l by
S&P or at least P-l by Moody’s and in either case having maturities of not more
than 270 days from the date of acquisition by the Company or any of its
Subsidiaries;

 

(d) medium term notes of an issuer rated at least AA by S&P or at least Aa2 by
Moody’s and having maturities of not more than 12 months from the date of
acquisition by the Company or any of its Subsidiaries;

 

(e) municipal notes and bonds which are rated at least SP-2 or AA by S&P or at
least MIG-2 or Aa by Moody’s and having maturities of not more than 12 months
from the date of acquisition by the Company or any of its Subsidiaries;

 

(f) investments in taxable or tax-exempt money market funds with assets greater
than $500,000,000 and whose assets have average maturities less than or equal to
180 days and are rated at least A-l by S&P or at least P-l by Moody’s;

 

(g) money market preferred instruments of an issuer rated at least A-1 by S&P or
at least P-1 by Moody’s and having maturities of not more than 12 months from
the date of acquisition by the Company or any of its Subsidiaries; or

 

3



--------------------------------------------------------------------------------

(h) other similar investments, subject to the Majority Banks’ prior written
approval.

 

“Change of Control” means (a) any “person” (as such term is used in subsections
13(d) and 14(d) of the Exchange Act) or group of persons on or after the Closing
Date is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 35% or
more of the combined voting power of the Company’s then-outstanding voting
securities, or (b) the existing directors for any reason cease to constitute a
majority of the Company’s board of directors. “Existing directors” means (x)
individuals constituting the Company’s board of directors on the Closing Date,
and (y) any subsequent director whose election by the board of directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then in office, which directors either were
directors on the Closing Date or whose election or nomination for election was
previously so approved.

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by all Banks (or, in the case of Section
4.01(e), waived by the Person entitled to receive such payment).

 

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

“Commitment”, as to each Bank, has the meaning specified in Section 2.01.

 

“Commitment Fee” has the meaning specified in Section 2.09(b).

 

“Compensation Period” has the meaning specified in Section 2.11(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Current Liabilities” means, at any time of determination, all
amounts which would, in accordance with GAAP, be included under current
liabilities on a consolidated balance sheet of the Company and its Subsidiaries,
but in any event including all outstanding Loans, at such time.

 

“Consolidated EBITDA” means, with respect to the Company and its Subsidiaries on
a consolidated basis for any rolling four-quarter period, Consolidated Net
Income for such period plus, to the extent deducted in computing such net
income, the sum of (a) income tax expense, (b) interest expense, and (c)
depreciation and amortization expense, all as determined in accordance with
GAAP.

 

“Consolidated Funded Indebtedness” means, as of any time of determination, in
respect of the Company and its Subsidiaries, determined on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) Indebtedness

 

4



--------------------------------------------------------------------------------

in respect of capital leases recorded on the consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, and (c) without
duplication, all Guaranty Obligations with respect to Indebtedness of the types
specified in subsections (a) and (b) above of Persons other than the Company or
any Subsidiary, except with respect to automobile leasing programs for employees
in Europe; provided that, solely for purposes of this clause (c) with respect to
any such Guaranty Obligations that are in the aggregate not material and are not
reflected on the consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP, the Company may in lieu of reporting
actual amounts of such Guaranty Obligations substitute therefor a conservative
good faith estimate of such Guaranty Obligations.

 

“Consolidated Net Income” means, for any period, in respect of the Company and
its Subsidiaries, determined on a consolidated basis, the net income of the
Company and its Subsidiaries for that period, all as determined in accordance
with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time of determination, in
respect of the Company and its Subsidiaries, determined on a consolidated basis,
total assets (exclusive of goodwill, trademarks, trade names, organization
expense, treasury stock, unamortized debt discount and premium and other like
intangibles) minus total liabilities (including accrued and deferred income
taxes), at such time, all as determined in accordance with GAAP.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Swap Contract. The amount of any
Contingent Obligation shall, in the case of Guaranty Obligations, be deemed
equal to the stated or determinable amount of the primary obligation at the time
of such determination in respect of which such Guaranty Obligation is made or,
if not stated or if indeterminable, the maximum reasonably anticipated liability
in respect thereof at the time of such determination, and in the case of other

 

5



--------------------------------------------------------------------------------

Contingent Obligations other than in respect of Swap Contracts, shall be equal
to the maximum reasonably anticipated liability in respect thereof and, in the
case of Contingent Obligations in respect of Swap Contracts, shall be equal to
the Swap Termination Value at the time of such determination.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Company (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank that satisfies
the criteria under any of clauses (c)(i), (c)(ii) or (c)(iii) below (without
regard to any consent requirements of the Agent or the Company in the proviso to
clause (c) below); and (c) (i) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000, provided that such bank is acting through a branch or agency
located in the United States; and (iii) a Person that is primarily engaged in
the business of commercial banking (or any business unit of such Person) and
that is (A) a Subsidiary of an Initial Bank or Eligible Assignee, (B) a
Subsidiary of a Person of which an Initial Bank or Eligible Assignee is a
Subsidiary, or (C) a Person of which an Initial Bank or Eligible Assignee is a
Subsidiary, provided that in each case under this clause (c) such assignee is
approved by the Agent, and, unless a Default or an Event of Default has occurred
and is continuing, the Company (each such approval not to be unreasonably
withheld or delayed).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, including for release or injury to the
environment.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which is reasonably expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA in excess of $1,000,000, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Event of Default” means any of the events or circumstances specified in Section
8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

7



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the weighted average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

 

“Fee Letter” has the meaning specified in Section 2.09(a).

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including,
without limitation, net income taxes and franchise taxes), and all liabilities
with respect thereto, imposed by any jurisdiction on account of amounts payable
or paid pursuant to Section 3.01.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as such pursuant to any
Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the

 

8



--------------------------------------------------------------------------------

ordinary course of business on ordinary terms); (c) all non-contingent
reimbursement or payment obligations with respect to Surety Instruments; (d) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
obligations with respect to capital leases; (g) all indebtedness referred to in
clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (h) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above. Provided, Indebtedness shall not include sales of Permitted
Receivables sold pursuant to Permitted Receivables Purchase Facilities and
indemnification, recourse or repurchase obligations thereunder. For all purposes
of this Agreement, the Indebtedness of any Person shall include all recourse
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitee” has the meaning specified in Section 10.05.

 

“Independent Auditor” has the meaning specified in Section 6.01(a).

 

“Ineligible Securities” has the meaning specified in Section 7.07(b).

 

“Initial Bank” means a Bank party to this Agreement on the Closing Date.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Interest Payment Date” means, as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and, as to any Base
Rate Loan, the last Business Day of each calendar quarter, provided, however,
that if any Interest Period for an Offshore Rate Loan exceeds three months, the
date that falls three months after the beginning of such Interest Period and
after each Interest Payment Date thereafter is also an Interest Payment Date.

 

“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the Conversion/Continuation Date on which
the

 

9



--------------------------------------------------------------------------------

Loan is converted into or continued as an Offshore Rate Loan, and ending on the
date one, two, three or six months thereafter as selected by the Company in its
Notice of Borrowing or Notice of Conversion/Continuation;

 

provided that:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of an Offshore Rate Loan, the result of such extension would
be to carry such Interest Period into another calendar month, in which event
such Interest Period shall end on the preceding Business Day;

 

(ii) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii) no Interest Period for any Loan shall extend beyond July 14, 2006.

 

“Investments” has the meaning specified in Section 7.04.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Company and the
Agent.

 

“Leverage Ratio” means, as of any time of determination, the ratio of (a) total
consolidated liabilities in respect of the Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, minus Subordinated
Indebtedness, to (b) the sum of Consolidated Tangible Net Worth, plus
Subordinated Indebtedness, in each case at such time.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease or the interest of a purchaser
of Permitted Receivables under any Permitted Receivables Purchase Facility.

 

“Loan” means an extension of credit by a Bank to the Company under Article II,
and may be a Base Rate Loan or an Offshore Rate Loan (each, a “Type” of Loan).

 

10



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes, the Fee Letter and all other
documents delivered to the Agent or any Bank in connection herewith.

 

“Majority Banks” means at any time at least two Banks then holding not less than
51% of the then aggregate unpaid principal amount of the Loans, or, if no such
principal amount is then outstanding, at least two Banks then holding not less
than 51% of the Commitments.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Company to perform under any
Loan Document and to avoid any Event of Default; or (c) a material impairment of
the rights of or benefits available to the Banks or the Agent under any Loan
Document.

 

“Material Subsidiary” means any Subsidiary which, for any period, has revenues
or assets equal to or greater than 5% of the consolidated revenues or assets of
the Company and its Subsidiaries, taken as a whole, but in any event shall not
include any Unrestricted Subsidiary.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

 

“Net Cash Consideration” means, in respect of any Acquisition, the cash
consideration paid, including holdbacks, escrows and accruals, by the Company or
any of its Subsidiaries in respect of such Acquisition less the unencumbered
cash and Cash Equivalents of the target Person (including, without limitation,
unencumbered cash and Cash Equivalents tendered by holders of options to
purchase the target Person’s capital stock upon the exercise of such options),
in each case, which are acquired by the Company or any of its Subsidiaries as a
result of such Acquisition; provided that if the forgoing calculation in respect
of any Acquisition results in a negative amount, the Net Cash Consideration in
respect of such Acquisition shall be deemed to be zero.

 

“Net Issuance Proceeds” means, as to any issuance of debt or equity by any
Person, cash proceeds and non-cash proceeds received or receivable by such
Person in connection therewith, net of commissions, underwriting fees and
discounts and reasonable out-of-pocket costs and expenses paid or incurred in
connection therewith in favor of any Person not an Affiliate of such Person.

 

“Note” means a promissory note executed by the Company in favor of a Bank
pursuant to Section 2.02(b), in substantially the form of Exhibit E.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

 

11



--------------------------------------------------------------------------------

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“Notice of Designation” has the meaning specified in Section 1.04(b).

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to any Bank, the
Agent, or any Indemnitee, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Offshore Rate” means, for any Interest Period, with respect to Offshore Rate
Loans:

 

(a) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Offshore Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank offshore market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and (b) for any Person
not a corporation, the partnership agreement, operating agreement and/or such
other documents which govern such Person.

 

12



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Investments” means:

 

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof having maturities of not more than three years
from the date of acquisition by the Company or any of its Subsidiaries;

 

(b) certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repurchase agreements, or bankers’ acceptances, having in
each case maturities of not more than three years from the date of acquisition
by the Company or any of its Subsidiaries, issued by any U.S. commercial bank or
any commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development (but
including, in any event, China, Egypt, India, Israel, Pakistan, Singapore and
Taiwan), or a political subdivision of any such country, in each case having
combined capital and surplus of not less than $100,000,000 and whose short-term
securities are rated at least A-2 by Standard & Poor’s Corporation (“S&P”) or at
least P-2 by Moody’s Investor Service, Inc. (“Moody’s”);

 

(c) taxable and tax-exempt commercial paper of an issuer rated at least A-2 by
S&P or at least P-2 by Moody’s and in either case having maturities of not more
than 270 days from the date of acquisition by the Company or any of its
Subsidiaries;

 

(d) medium term notes of an issuer rated at least AA by S&P or at least Aa2 by
Moody’s and having maturities of not more than three years after the date of
acquisition by the Company or any of its Subsidiaries;

 

(e) municipal notes and bonds which are rated at least SP-2 or AA by S&P or at
least MIG-2 or Aa by Moody’s and having maturities of not more than three years
after the date of acquisition by the Company or any of its Subsidiaries;

 

13



--------------------------------------------------------------------------------

(f) investments in taxable or tax-exempt money market funds with assets greater
than $500,000,000 and whose assets have average maturities less than or equal to
180 days and are rated at least A-2 by S&P or at least P-2 by Moody’s;

 

(g) money market preferred instruments of an issuer rated at least A-2 by S&P or
at least P-2 by Moody’s and having maturities of not more than three years after
the date of acquisition by the Company or any of its Subsidiaries; or

 

(h) other similar investments, subject to the Majority Banks’ prior written
approval.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Receivables” shall mean all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
the Company or any of its Subsidiaries, including any obligation of such obligor
(whether now existing or hereafter arising) to pay interest, finance charges or
amounts with respect thereto, and, with respect to any of the foregoing
receivables or obligations, (a) all of the interest of the Company or any of its
Subsidiaries in the goods (including returned goods) the sale of which gave rise
to such receivable or obligation after the passage of title thereto to any
obligor, (b) all other Liens and property subject thereto from time to time
purporting to secure payment of such receivables or obligations, and (c) all
guarantees, insurance, letters of credit and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
receivables or obligations.

 

“Permitted Receivables Purchase Facility” shall mean any agreement of the
Company or any of its Subsidiaries providing for sales, transfers or conveyances
of Permitted Receivables purporting to be sales (and considered sales under
GAAP) that do not provide, directly or indirectly, for recourse against the
seller of such Permitted Receivables (or against any of such seller’s
Affiliates) by way of a guaranty or any other support arrangement, with respect
to the amount of such Permitted Receivables (based on the financial condition or
circumstances of the obligor thereunder), other than such limited recourse as is
reasonable given market standards for transactions of a similar type, taking
into account such factors as product performance and product acceptance.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts, provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain (i) any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party, or (ii) any
provision creating or permitting the declaration of an event of default,
termination event or similar

 

14



--------------------------------------------------------------------------------

event upon the occurrence of an Event of Default hereunder (other than an Event
of Default under Section 8.01(a)).

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Company sponsors or maintains or to which the Company makes, is
making, or is obligated to make contributions and includes any Pension Plan.

 

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Commitment divided by the combined Commitments of all Banks (or, if
all Commitments have been terminated, the aggregate principal amount of such
Bank’s Loans divided by the aggregate principal amount of the Loans then held by
all Banks).

 

“Refinancing Indebtedness” has the meaning specified in Section 7.05(f).

 

“Register” has the meaning specified in Section 10.07(c).

 

“Replacement Bank” has the meaning specified in Section 3.09.

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means the chief financial officer, the chief operating
officer or the treasurer of the Company, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants, any of the above officers or the chief
accounting officer of the Company, or any other officer having substantially the
same authority and responsibility.

 

“Restricted Amounts” means, at any time of determination, cash, Cash Equivalents
and current accounts receivable that are not available for general corporate
purposes.

 

“Returned Account” means an account receivable purchased under a Permitted
Receivables Purchase Facility which is for any reason returned by the purchaser
thereof for repurchase, refund or replacement by the seller thereof in
accordance with the terms of the Permitted Receivables Purchase Facility.

 

15



--------------------------------------------------------------------------------

“Revolving Termination Date” means the earlier to occur of:

 

(a) July 14, 2006; and

 

(b) the date on which the Commitments terminate in accordance with the
provisions of this Agreement.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Indebtedness” means, as of any date of determination, Consolidated
Funded Indebtedness minus Subordinated Indebtedness on such date.

 

“Senior Leverage Ratio” means, as of any time of determination, the ratio of (a)
Senior Indebtedness to (b) the sum of Consolidated Tangible Net Worth plus
Subordinated Indebtedness at such time.

 

“Short Term Trade Accounts Receivable” means all billed and due accounts
receivable of the Company and its Subsidiaries.

 

“Special Purpose Subsidiary” means that certain wholly owned Subsidiary created
by the Company for the purposes of acquiring the Wilsonville Facility and
obtaining a loan to be secured by a Lien on the Wilsonville Facility.

 

“Subordinated Indebtedness” means Indebtedness of the Company incurred from time
to time and subordinated in right of payment to the Obligations hereunder.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof, but in any event shall not include any Unrestricted
Subsidiary other than for purposes of Sections 6.01, 7.03, 7.07 and 7.14(b).
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Company.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

 

16



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Bank).

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Agent, (i)
taxes imposed on or measured by its net income by the jurisdiction (or any
political subdivision thereof) under the laws of which such Bank or the Agent,
as the case may be, is organized or maintains a lending office, (ii) any
withholding tax that is in effect and would apply to a payment to such Bank or
the Agent at the time such Person becomes a party to this Agreement, and (iii)
any tax that would not have been imposed but for the failure of a Bank to comply
with the certification requirements described in Section 10.08 (unless such
failure results from a change in applicable law after the date on which such
Bank becomes a party to this Agreement, which precludes such Bank from
satisfying any such requirements or otherwise from qualifying for a reduction in
or exemption from such withholding Tax).

 

“TNW Buffer” means, as of the last day of any calendar quarter, the difference
between (a) the actual Consolidated Tangible Net Worth of the Company and its
Subsidiaries on such date, minus (b) the minimum Consolidated Tangible Net Worth
of the Company and its Subsidiaries required on such date under Section 7.14(b).

 

“Trade Date” has the meaning specified in Section 10.07(b).

 

“Type” has the meaning specified in the definition of “Loan.”

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary designated as such by the
Company in accordance with Section 1.04.

 

“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law or other de minimis shares owned by third
parties as required by law) 100% of the capital stock of each class having
ordinary voting power, and 100% of the capital stock of every other class, in
each case, at the time as of which any determination is being made, is owned,
beneficially and of record, by the Company, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

17



--------------------------------------------------------------------------------

“Wilsonville Facility” means the Company’s principal facility and headquarters,
consisting of approximately 130.01 acres, located at 8005 S.W. Boeckman Road,
Wilsonville, Oregon, including related vacant land owned by the Company.

 

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(e) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or the Banks by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

 

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Company and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Banks or the Agent merely because of the Agent’s or Banks’
involvement in their preparation.

 

18



--------------------------------------------------------------------------------

1.03 Accounting Principles.

 

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.

 

(b) If the Company or the Majority Banks notify the Agent that the Company or
the Majority Banks, as the case may be, desire to amend any covenant in Article
VII or any definition relating thereto to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of any such covenant,
then the Company’s compliance with such covenant shall be determined in
accordance with GAAP as in effect immediately prior to such change in GAAP until
either such notice is withdrawn or such covenant or related definition is
amended in a manner reasonably satisfactory to the Company and the Majority
Banks.

 

1.04   Designation of Unrestricted Subsidiaries.

 

(a) The Company, at its option, may from time to time designate any Subsidiary
as an “Unrestricted Subsidiary” for purposes hereof in accordance with the
following: (i) any Subsidiary that is not a Material Subsidiary may be
designated by the Company as an Unrestricted Subsidiary in its sole discretion;
(ii) any Material Subsidiary may be designated by the Company as an Unrestricted
Subsidiary only with the prior written consent of the Majority Banks; provided,
however, no Subsidiary may be designated as an Unrestricted Subsidiary if (A)
immediately after giving effect to any such designation, the aggregate revenues
for the most recently ended calendar quarter of all Unrestricted Subsidiaries
(including any Subsidiary being newly designated as an Unrestricted Subsidiary),
taken as a whole, shall exceed 15% of the aggregate revenues for such calendar
quarter of the Company, its Subsidiaries and its Unrestricted Subsidiaries,
taken as a whole, (B) immediately after giving effect to any such designation,
the aggregate assets of all Unrestricted Subsidiaries (including any Subsidiary
being newly designated as an Unrestricted Subsidiary), taken as a whole, shall
exceed 15% of the aggregate assets of the Company, its Subsidiaries and its
Unrestricted Subsidiaries, taken as a whole, or (C) any Default or Event of
Default then exists (unless such designation would cure such Default or Event of
Default) or would result from any such designation.

 

(b) Whenever the Company desires to designate a Subsidiary as an Unrestricted
Subsidiary, the Company shall provide to the Agent a Notice of Designation of
Unrestricted Subsidiary (a “Notice of Designation”) in substantially the form of
Exhibit F signed by a Responsible Officer. Subject to the preceding subsection
(a), any designation by the Company of an Unrestricted Subsidiary shall become
effective (i) in the case of any Subsidiary that is not a Material Subsidiary,
three Business Days after the Agent’s receipt of a completed Notice of
Designation in respect of such Subsidiary, and (ii) in the case of any Material
Subsidiary, upon the written consent of the Majority Banks. In the case of the
preceding clause (ii), the Majority Banks shall use good-faith efforts to
consent to or deny the Company’s request to designate a Material Subsidiary as
an Unrestricted Subsidiary within 30 days of the Agent’s receipt of a completed
Notice of Designation in respect of such Material Subsidiary.

 

19



--------------------------------------------------------------------------------

(c) The Company may from time to time redesignate any Unrestricted Subsidiary as
a “Subsidiary” for purposes hereof by delivering to the Agent prior written
notice of such redesignation signed by a Responsible Officer.

 

ARTICLE II

 

THE CREDITS

 

2.01 Amounts and Terms of Commitments. Each Bank severally agrees, on the terms
and conditions set forth herein, to make loans to the Company from time to time
on any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite the name of such Bank on Schedule 2.01 (such
amount as the same may be reduced under Section 2.05 or as a result of one or
more assignments under Section 10.07, the Bank’s “Commitment”); provided,
however, that, after giving effect to any Borrowing, the aggregate principal
amount of all outstanding Loans shall not at any time exceed the combined
Commitments. Within the limits of each Bank’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.01, prepay under Section 2.06 and reborrow under this Section 2.01.

 

2.02 Loan Accounts.

 

(a) The Loans made by each Bank shall be evidenced by one or more loan accounts
or records maintained by such Bank in the ordinary course of business. The loan
accounts or records maintained by the Agent and each Bank shall be conclusive
absent manifest error of the amount of the Loans made by the Banks to the
Company and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the Loans.

 

(b) Upon the request of any Bank made through the Agent, the Loans made by such
Bank may be evidenced by one or more Notes, instead of or in addition to loan
accounts. Each such Bank shall endorse on the schedules annexed to its Note(s)
the date, amount and maturity of each Loan made by it and the amount of each
payment of principal made by the Company with respect thereto. Each such Bank is
irrevocably authorized by the Company to endorse its Note(s) and each Bank’s
record shall be conclusive absent manifest error; provided, however, that the
failure of a Bank to make, or an error in making, a notation thereon with
respect to any Loan shall not limit or otherwise affect the obligations of the
Company hereunder or under any such Note to such Bank.

 

2.03 Procedure for Borrowing.

 

(a) Each Borrowing shall be made upon the Company’s irrevocable written notice
delivered to the Agent in the form of a Notice of Borrowing to be received by
the Agent not later than 9:00 a.m. (San Francisco time) (i) three Business Days
prior to the requested Borrowing Date, in the case of Offshore Rate Loans, and
(ii) on the requested Borrowing Date, in the case of Base Rate Loans,
specifying:

 

20



--------------------------------------------------------------------------------

(A) the amount of the Borrowing, which shall be in an aggregate minimum amount
of $10,000,000, in the case of Offshore Rate Loans, or $5,000,000, in the case
of Base Rate Loans, or in each case any multiple of $1,000,000 in excess
thereof;

 

(B) the requested Borrowing Date, which shall be a Business Day;

 

(C) the Type of Loans comprising the Borrowing; and

 

(D) in the case of Offshore Rate Loans, the duration of the Interest Period
applicable to such Loans included in such notice. If the Notice of Borrowing
fails to specify the duration of the Interest Period for any Borrowing comprised
of Offshore Rate Loans, such Interest Period shall be three months.

 

(b) The Agent will promptly notify each Bank of its receipt of any Notice of
Borrowing and of the amount of such Bank’s Pro Rata Share of that Borrowing.

 

(c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Company at the Agent’s Payment
Office by 12:00 noon (San Francisco time) on the Borrowing Date requested by the
Company in funds immediately available to the Agent. The proceeds of all such
Loans will then be made available to the Company by the Agent at such office by
crediting the account of the Company on the books of Bank of America with the
aggregate of the amounts made available to the Agent by the Banks and in like
funds as received by the Agent.

 

(d) After giving effect to any Borrowing, unless the Agent shall otherwise
consent, there may not be more than six different Interest Periods in effect.

 

2.04 Conversion and Continuation Elections.

 

(a) The Company may, upon irrevocable written notice to the Agent in accordance
with Section 2.04(b):

 

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of any other Type of
Loans, to convert any such Loans (or any part thereof in an amount not less than
$10,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into Loans of any other Type; or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $10,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof);

 

provided, that if at any time the aggregate amount of Offshore Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $10,000,000, such Offshore Rate Loans shall
automatically convert into Base Rate Loans, and on

 

21



--------------------------------------------------------------------------------

and after such date the right of the Company to continue such Loans as, and
convert such Loans into, Offshore Rate Loans shall terminate.

 

(b) The Company shall deliver a Notice of Conversion/Continuation to be received
by the Agent not later than 9:00 a.m. (San Francisco time) (i) three Business
Days in advance of the Conversion/Continuation Date, if the Loans are to be
converted into or continued as Offshore Rate Loans, and (ii) on the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying:

 

(A) the proposed Conversion/Continuation Date;

 

(B) the aggregate amount of Loans to be converted or continued;

 

(C) the Type of Loans resulting from the proposed conversion or continuation;
and

 

(D) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to Offshore Rate
Loans, (i) the Company has failed to select timely a new Interest Period to be
applicable to such Offshore Rate Loans, or (ii) any Default or Event of Default
then exists, the Company shall be deemed to have elected to convert such
Offshore Rate Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

 

(d) The Agent will promptly notify each Bank of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Company, the
Agent will promptly notify each Bank of the details of any automatic conversion.
All conversions and continuations shall be made ratably according to the
respective outstanding principal amounts of the Loans with respect to which the
notice was given held by each Bank.

 

(e) Unless the Majority Banks otherwise consent, during the existence of a
Default or Event of Default, the Company may not elect to have a Loan converted
into or continued as an Offshore Rate Loan.

 

(f) After giving effect to any conversion or continuation of Loans, unless the
Agent shall otherwise consent, there may not be more than six different Interest
Periods in effect.

 

2.05 Voluntary Termination or Reduction of Commitments. The Company may, upon
not less than five Business Days’ prior notice to the Agent, terminate the
Commitments, or permanently reduce the Commitments by an aggregate minimum
amount of $10,000,000 or any multiple of $5,000,000 in excess thereof; unless,
after giving effect thereto and to any prepayments of Loans made on the
effective date thereof, the then-outstanding principal amount of the Loans would
exceed the amount of the combined Commitments then in effect. Once reduced in
accordance with this Section, the Commitments may not be increased. Any
reduction of the Commitments shall be applied to each Bank according to its Pro
Rata Share. All accrued

 

22



--------------------------------------------------------------------------------

commitment fees to, but not including the effective date of any reduction or
termination of Commitments, shall be paid on the effective date of such
reduction or termination.

 

2.06 Optional Prepayments. Subject to Section 3.04, the Company may, at any time
or from time to time, (a) in the case of Offshore Rate Loans, upon not less than
three Business Days’ irrevocable notice to the Agent, ratably prepay Loans in
whole or in part, in minimum amounts of $10,000,000 or any multiple of
$1,000,000 in excess thereof, or (b) in the case of Base Rate Loans, upon
irrevocable notice to the Agent given no later than 9:00 a.m. (San Francisco
time) on the date of prepayment, ratably prepay Loans in whole or in part, in
minimum amounts of $5,000,000 or any multiple of $1,000,000 in excess thereof.
Such notice of prepayment shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid. The Agent will promptly notify each Bank
of its receipt of any such notice, and of such Bank’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and any amounts required pursuant to Section
3.04.

 

2.07 Repayment. The Company shall repay to the Banks on the Revolving
Termination Date the aggregate principal amount of Loans outstanding on such
date.

 

2.08 Interest.

 

(a) Each Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing Date at a rate per annum equal to the Offshore
Rate or the Base Rate, as the case may be (and subject to the Company’s right to
convert to other Types of Loans under Section 2.04), plus the Applicable Margin.

 

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Offshore Rate
Loans under Section 2.06 for the portion of the Offshore Rate Loans so prepaid
and upon payment (including prepayment) in full thereof and, during the
existence of any Event of Default, interest shall be paid on demand of the Agent
at the request or with the consent of the Majority Banks.

 

(c) Notwithstanding subsection (a) of this Section, if any amount of principal
of or interest on any Loan, or any other amount payable hereunder or under any
other Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Company agrees to pay interest on such
unpaid principal or other amount, from the date such amount becomes due until
the date such amount is paid in full, and after as well as before any entry of
judgment thereon to the extent permitted by law, payable on demand, at a
fluctuating rate per annum equal to the Base Rate plus the Applicable Margin,
plus 2%.

 

(d) Anything herein to the contrary notwithstanding, the obligations of the
Company to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be

 

23



--------------------------------------------------------------------------------

lawfully contracted for, charged or received by such Bank, and in such event the
Company shall pay such Bank interest at the highest rate permitted by applicable
law.

 

2.09 Fees.

 

(a) Arrangement, Agency Fees. The Company shall (i) pay an arrangement,
structuring and syndication fee to the Arranger for the Arranger’s own account,
(ii) pay an administrative fee to the Agent for the Agent’s own account, and
(iii) pay a participation fee to the Agent for the account of each Bank, in each
case, as required by the letter agreement (“Fee Letter”) among the Company, the
Arranger and Agent dated May 22, 2003.

 

(b) Commitment Fees. The Company shall pay to the Agent for the account of each
Bank a commitment fee on the actual daily unused portion of such Bank’s
Commitment, computed on a quarterly basis in arrears on the last Business Day of
each calendar quarter based upon the daily utilization for that quarter as
calculated by the Agent, equal to the applicable “Commitment Fee” set forth on
the pricing grid attached as Annex I in accordance with the parameters for
calculation and adjustment of such Commitment Fee also set forth on Annex I.
Such commitment fee shall accrue from the Closing Date to the Revolving
Termination Date and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter commencing on September 30, 2003 through
the Revolving Termination Date, with the final payment to be made on the
Revolving Termination Date; provided that, in connection with any reduction or
termination of Commitments under Section 2.05, the accrued commitment fee
calculated for the period ending on such date shall also be paid on the date of
such reduction or termination, with the following quarterly payment being
calculated on the basis of the period from such reduction or termination date to
such quarterly payment date. The commitment fees provided in this subsection
shall accrue at all times after the above-mentioned commencement date, including
at any time during which one or more conditions in Article IV are not met.

 

2.10 Computation of Fees and Interest.

 

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

 

(b) Each determination of an interest rate by the Agent shall be conclusive and
binding on the Company and the Banks in the absence of manifest error. The Agent
will, at the request of the Company or any Bank, deliver to the Company or the
Bank, as the case may be, a statement showing the quotations used by the Agent
in determining any interest rate and the resulting interest rate.

 

2.11 Payments Generally.

 

(a) All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly

 

24



--------------------------------------------------------------------------------

provided herein, all payments by the Company hereunder shall be made to the
Agent, for the account of the respective Banks to which such payment is owed, at
the Agent’s Payment Office in dollars and in immediately available funds not
later than 11:00 a.m. (San Francisco time) on the date specified herein. The
Agent will promptly distribute to each Bank its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received.
All payments received by the Agent after 11:00 a.m. (San Francisco time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c) Unless the Company or any Bank has notified the Agent, prior to the date any
payment is required to be made by it to the Agent hereunder, that the Company or
such Bank, as the case may be, will not make such payment, the Agent may assume
that the Company or such Bank, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Agent in immediately available funds,
then:

 

(i) if the Company failed to make such payment, each Bank shall forthwith on
demand repay to the Agent the portion of such assumed payment that was made
available to such Bank in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Agent to such Bank to the date such amount is repaid to the
Agent in immediately available funds at the Federal Funds Rate from time to time
in effect; and

 

(ii) if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Agent the amount thereof in immediately available funds,
together with interest thereon for the period from the date such amount was made
available by the Agent to the Company to the date such amount is recovered by
the Agent (the “Compensation Period”) at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If such Bank pays such amount to the
Agent, then such amount shall constitute such Bank’s Loan included in the
applicable Borrowing. If such Bank does not pay such amount forthwith upon the
Agent’s demand therefor, the Agent may make a demand therefor upon the Company,
and the Company shall pay such amount to the Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Bank from its obligation to fulfill its Commitment or to
prejudice any rights which the Agent or the Company may have against any Bank as
a result of any default by such Bank hereunder.

 

A notice of the Agent to any Bank or the Company with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

 

25



--------------------------------------------------------------------------------

(d) If any Bank makes available to the Agent funds for any Loan to be made by
such Bank as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Agent because the conditions
to the Loan set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Agent shall return such funds (in like funds as
received from such Bank) to such Bank, without interest.

 

(e) The obligations of the Banks hereunder to make Loans are several and not
joint. The failure of any Bank to make any Loan on any date required hereunder
shall not relieve any other Bank of its corresponding obligation to do so on
such date, and no Bank shall be responsible for the failure of any other Bank to
so make its Loan.

 

(f) Nothing herein shall be deemed to obligate any Bank to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Bank that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder), such Bank shall immediately (a) notify the Agent of such fact, and
(b) purchase from the other Banks such participations in the Loans made by them
as shall be necessary to cause such purchasing Bank to share the excess payment
pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Bank, such
purchase shall to that extent be rescinded and each other Bank shall repay to
the purchasing Bank the purchase price paid therefor, together with an amount
equal to such paying Bank’s ratable share (according to the proportion of (i)
the amount of such paying Bank’s required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Company agrees that any Bank so purchasing a participation from another Bank
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.10) with respect to
such participation as fully as if such Bank were the direct creditor of the
Company in the amount of such participation. The Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Banks following any such purchases or repayments.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Company to each Bank or the Agent under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any Taxes. In addition, the Company shall
pay all Other Taxes.

 

26



--------------------------------------------------------------------------------

(b) If the Company shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Agent, then:

 

(i) the sum payable shall be increased as necessary so that, after making all
such deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), such Bank or the
Agent, as the case may be, receives and retains an amount equal to the sum it
would have received and retained had no such deductions or withholdings been
made;

 

(ii) the Company shall make all required deductions and withholdings;

 

(iii) the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and

 

(iv) the Company shall also pay to each Bank or the Agent for the account of
such Bank, at the time interest is paid, Further Taxes in the amount that the
respective Bank specifies as necessary to preserve the after-tax yield the Bank
would have received if such Taxes, Other Taxes or Further Taxes had not been
imposed.

 

(c) The Company agrees to indemnify and hold harmless each Bank and the Agent
for the full amount of i) Taxes, ii) Other Taxes, and iii) Further Taxes in the
amount that the respective Bank specifies as necessary to preserve the after-tax
yield the Bank would have received if such Taxes, Other Taxes or Further Taxes
had not been imposed, and any liability (including penalties, interest,
additions to tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes, Other Taxes or Further Taxes were correctly or
legally asserted. Payment under this indemnification shall be made within 30
days after the date the Bank or the Agent makes written demand therefor.

 

(d) Within 30 days after the date of any payment by the Company of Taxes, Other
Taxes or Further Taxes, the Company shall furnish to each Bank or the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to such Bank or the Agent.

 

(e) If the Company is required to pay any amount to any Bank or the Agent
pursuant to subsection (b) or (c) of this Section, then such Bank shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Company which may thereafter accrue, if such change in the sole
judgment of such Bank is not otherwise disadvantageous to such Bank.

 

3.02 Illegality.

 

(a) If any Bank determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for any Bank or
its applicable Lending Office to make Offshore Rate Loans, then, on notice
thereof by the Bank to the Company through the Agent, any obligation of that
Bank to make Offshore Rate Loans shall be suspended until the Bank

 

27



--------------------------------------------------------------------------------

notifies the Agent and the Company that the circumstances giving rise to such
determination no longer exist.

 

(b) If a Bank determines that it is unlawful to maintain any Offshore Rate Loan,
the Company shall, upon its receipt of notice of such fact and demand from such
Bank (with a copy to the Agent), prepay in full such Offshore Rate Loans of that
Bank then outstanding, together with interest accrued thereon and amounts
required under Section 3.04, either on the last day of the Interest Period
thereof, if the Bank may lawfully continue to maintain such Offshore Rate Loans
to such day, or immediately, if the Bank may not lawfully continue to maintain
such Offshore Rate Loan. If the Company is required to so prepay any Offshore
Rate Loan, then concurrently with such prepayment, the Company shall borrow from
the affected Bank, in the amount of such repayment, a Base Rate Loan.

 

(c) If the obligation of any Bank to make or maintain Offshore Rate Loans has
been so terminated or suspended, the Company may elect, by giving notice to the
Bank through the Agent that all Loans which would otherwise be made by the Bank
as Offshore Rate Loans shall be instead Base Rate Loans.

 

(d) Before giving any notice to the Agent under this Section, the affected Bank
shall designate a different Lending Office with respect to its Offshore Rate
Loans if such designation will avoid the need for giving such notice or making
such demand and will not, in the judgment of the Bank, be illegal or otherwise
disadvantageous to the Bank.

 

3.03   Increased Costs and Reduction of Return.

 

(a) If any Bank determines that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Offshore Rate) in or in the
interpretation of any law or regulation or (ii) the compliance by that Bank with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to such Bank of agreeing to make or making, funding or maintaining any
Offshore Rate Loans, then the Company shall be liable for, and shall from time
to time, upon demand (with a copy of such demand to be sent to the Agent), pay
to the Agent for the account of such Bank, additional amounts as are sufficient
to compensate such Bank for such increased costs.

 

(b) If any Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into consideration such Bank’s or such corporation’s policies with
respect to capital adequacy and such Bank’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment, loans, credits or obligations under this Agreement, then, upon
demand of such Bank to the Company through the Agent, the Company shall pay to
the Bank,

 

28



--------------------------------------------------------------------------------

from time to time as specified by the Bank, additional amounts sufficient to
compensate the Bank for such increase.

 

3.04 Funding Losses. The Company shall reimburse each Bank and hold each Bank
harmless from any loss or expense which the Bank may sustain or incur as a
consequence of:

 

(a) the failure of the Company to make on a timely basis any payment of
principal of any Offshore Rate Loan;

 

(b) the failure of the Company to borrow, continue or convert a Loan after the
Company has given (or is deemed to have given) a Notice of Borrowing or a Notice
of Conversion/Continuation;

 

(c) the failure of the Company to make any prepayment in accordance with any
notice delivered under Section 2.06;

 

(d) the prepayment (including pursuant to Section 2.06) or other payment
(including after acceleration thereof) of an Offshore Rate Loan on a day that is
not the last day of the relevant Interest Period; or

 

(e) the automatic conversion under the proviso of Section 2.04(a) of any
Offshore Rate Loan to a Base Rate Loan on a day that is not the last day of the
relevant Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans or from fees payable
to terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Company to the Banks under this Section and
under Section 3.03(a), each Offshore Rate Loan made by a Bank (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the Offshore Rate for such Offshore Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Offshore Rate Loan is in
fact so funded.

 

3.05 Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the Offshore Rate for
any requested Interest Period with respect to a proposed Offshore Rate Loan, or
that the Offshore Rate applicable pursuant to Section 2.08(a) for any requested
Interest Period with respect to a proposed Offshore Rate Loan does not
adequately and fairly reflect the cost to the Banks of funding such Loan, the
Agent will promptly so notify the Company and each Bank. Thereafter, the
obligation of the Banks to make or maintain Offshore Rate Loans, as the case may
be, hereunder shall be suspended until the Agent revokes such notice in writing.
Upon receipt of such notice, the Company may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by it. If the Company does not
revoke such Notice, the Banks shall make, convert or continue the Loans, as
proposed by the Company, in the amount specified in the applicable notice
submitted by the Company, but such Loans shall be made, converted or continued
as Base Rate Loans instead of Offshore Rate Loans.

 

29



--------------------------------------------------------------------------------

3.06 Reserves on Offshore Rate Loans. The Company shall pay to each Bank, as
long as such Bank shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional costs on the unpaid principal amount of each Offshore Rate Loan equal
to the actual costs of such reserves allocated to such Loan by the Bank (as
determined by the Bank in good faith, which determination shall be conclusive
absent manifest error), payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 15 days’ prior
written notice (with a copy to the Agent) of such additional interest from the
Bank. If a Bank fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be payable 15 days from receipt of
such notice.

 

3.07 Certificates of Banks. Any Bank claiming reimbursement or compensation
under this Article III shall deliver to the Company (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to the Bank
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error.

 

3.08 Delay. Failure or delay on the part of any Bank to demand compensation
under this Article III shall not constitute a waiver of such Bank’s right to
demand such compensation; provided, that no Bank shall be entitled to
compensation under this Article III for any increased costs or reductions
incurred or suffered with respect to any date unless such Bank shall have
notified the Company not more than 90 days after the later of (a) such date and
(b) the date on which such Bank shall have become aware of such costs or
reductions.

 

3.09 Substitution of Banks. Upon the receipt by the Company from any Bank (an
“Affected Bank”) of a claim for compensation under Section 3.03 or if the
Company is required to pay any amount to any Affected Bank or the Agent for the
account of an Affected Bank pursuant to Section 3.01(b) or 3.01(c) and such
Affected Bank has not changed the jurisdiction of its Lending Office so as to
eliminate such additional payment by the Company within 30 days after a request
by the Company to effect such change, the Company may: (i) request the Affected
Bank to use its best efforts to obtain a replacement bank or financial
institution satisfactory to the Company (which shall, in any event, be an
Eligible Assignee) to acquire and assume all or a ratable part of all of such
Affected Bank’s Loans and Commitment (a “Replacement Bank”); (ii) request one or
more of the other Banks to acquire and assume all or part of such Affected
Bank’s Loans and Commitment; or (iii) designate a Replacement Bank. Any such
designation of a Replacement Bank under clause (i) or (iii) or of an existing
Bank under clause (ii) shall be subject to the prior written consent of the
Agent (which consent shall not be unreasonably withheld or delayed), and shall
be effected in accordance with all requirements for an assignment set forth in
Section 10.07. Without limiting the generality of the foregoing, the Company
agrees to pay to each Affected Bank any amounts arising under Section 3.04 by
virtue of such Affected Bank’s replacement on a date other than the last day of
an Interest Period, with respect to any Offshore Rate Loans then outstanding.

 

3.10 Survival. The agreements and obligations of the Company in this Article III
shall survive the payment of all other Obligations.

 

30



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.01 Conditions of Initial Loans. The obligation of each Bank to make its
initial Loan hereunder is subject to the condition that the Agent shall have
received on or before the Closing Date all of the following, in form and
substance reasonably satisfactory to the Agent and each Bank, and in sufficient
copies for each Bank:

 

(a) Credit Agreement and Notes. This Agreement and the Notes, if any, executed
by each party thereto;

 

(b) Resolutions; Incumbency.

 

(i) Copies of the resolutions of the board of directors of the Company
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Secretary or an Assistant Secretary of the Company; and

 

(ii) A certificate of the Secretary or Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to execute and deliver this Agreement, and all other Loan Documents
to be delivered by it hereunder;

 

(c) Organization Documents; Good Standing. Each of the following documents:

 

(i) the articles of incorporation and the bylaws of the Company as in effect on
the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date; and

 

(ii) a status certificate for the Company from the Secretary of State of Oregon
and certificates of foreign qualification and good standing of the Company in
California, Alabama, Texas and Colorado, in each case, as of a recent date,
together with a bring-down certificate by facsimile, dated on or about the
Closing Date;

 

(d) Legal Opinions. Opinions of Dean Freed, Vice President and General Counsel
of the Company and of Latham & Watkins LLP, each in form and substance
satisfactory to the Agent and its legal counsel and addressed to the Agent and
the Banks;

 

(e) Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of Bank of America to the extent
invoiced prior to or on the Closing Date; including any such costs, fees and
expenses arising under or referenced in Sections 2.09 and 10.04;

 

(f) Certificate. A certificate signed by a Responsible Officer, dated as of the
Closing Date, stating that:

 

31



--------------------------------------------------------------------------------

(i) the representations and warranties contained in Article V are true and
correct on and as of such date, as though made on and as of such date; and

 

(ii) there has occurred since December 31, 2002, no event or circumstance that
has resulted or is reasonably expected to result in a Material Adverse Effect;

 

(g) Evidence reasonably satisfactory to the Agent that all amounts owing under
the Credit Agreement dated as of January 10, 2001, among the Company, the
lenders party thereto and Bank of America, as administrative agent, have been
paid in full and all commitments to lend thereunder terminated; and

 

(h) Other Documents. Such other approvals, opinions, documents or materials as
the Agent or any Bank may reasonably request.

 

4.02 Conditions to All Borrowings. The obligation of each Bank to make any Loan
to be made by it (including its initial Loan) or to continue or convert any Loan
under Section 2.04 is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or Conversion/Continuation Date:

 

(a) Notice of Borrowing or Conversion/Continuation. The Agent shall have
received (with, in the case of any Loan on the Closing Date, a copy for each
Bank) a Notice of Borrowing or a Notice of Conversion/Continuation, as
applicable;

 

(b) Continuation of Representations and Warranties. The representations and
warranties in Article V shall be true and correct in all material respects on
and as of such Borrowing Date or Conversion/Continuation Date with the same
effect as if made on and as of such Borrowing Date or Conversion/Continuation
Date (except to the extent such representations and warranties expressly refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date); provided that, if a representation and
warranty is generally qualified as to materiality, with respect to such
representation and warranty the applicable materiality qualifier set forth above
shall be disregarded for purposes of this condition; and

 

(c) No Existing Default. No Default or Event of Default shall exist or shall
result from such Borrowing or continuation or conversion.

 

Each Notice of Borrowing and Notice of Conversion/Continuation submitted by the
Company hereunder shall constitute a representation and warranty by the Company
hereunder, as of the date of each such notice and as of each Borrowing Date or
Conversion/Continuation Date, as applicable, that the conditions in this Section
4.02 are satisfied.

 

4.03 Additional Condition Precedent of Initial Loans. Without limiting the
operation of the preceding Sections 4.01 and 4.02, the obligation of each Bank
to make its initial Loan hereunder is subject to the additional condition
precedent that the Agent shall have received prior to the initial Borrowing Date
a completed certificate of a Responsible Officer of the Company which complies
with the requirements of the second proviso of Section 6.02(c).

 

32



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Agent and each Bank that:

 

5.01 Corporate Existence and Power. The Company and each of its Material
Subsidiaries:

 

(a) is an entity duly organized, validly existing and, if applicable in such
jurisdiction, in good standing under the laws of the jurisdiction of its
incorporation or other establishment;

 

(b) has (i) the power and authority and (ii) all governmental licenses,
authorizations, consents and approvals, in each case, to own its assets, carry
on its business and to execute, deliver, and perform its obligations under the
Loan Documents to which it is a party;

 

(c) is duly qualified as a foreign corporation or other entity and is licensed
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license; and

 

(d) is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (b)(ii), clause (c) or clause (d), to
the extent that the failure to do so is not reasonably expected to have a
Material Adverse Effect.

 

5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company of this Agreement and each other Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
action, and do not and will not:

 

(a) contravene the terms of any of the Company’s Organization Documents;

 

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
the Company is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Company or its property is subject; or

 

(c) violate any Requirement of Law;

 

except, in each case referred to in the foregoing clauses (b) and (c), where the
conflict, breach, contravention, creation or violation is not reasonably
expected to have a Material Adverse Effect.

 

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Company of this Agreement or any other Loan
Document.

 

33



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement and each other Loan Document to which the
Company is a party constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

5.05 Litigation. Except as specifically disclosed in Schedule 5.05, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, or its
Subsidiaries or any of their respective properties which:

 

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

 

(b) is reasonably expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

 

5.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Company. As of the Closing Date, neither the
Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, is reasonably expected to have a Material Adverse Effect, or that
would, if such default had occurred after the Closing Date, create an Event of
Default under Section 8.01(e).

 

5.07 ERISA Compliance. Except as specifically disclosed in Schedule 5.07:

 

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other applicable federal or state law, except to the extent
that the failure to comply is not reasonably expected to have a Material Adverse
Effect. Each Plan which is intended to qualify under Section 401(a) of the Code
has received or has applied for when due and not been denied a favorable
determination letter from the IRS and to the best knowledge of the Company,
nothing has occurred which would cause the loss of such qualification. The
Company and each ERISA Affiliate has made or duly provided for all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or is reasonably expected to result in a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or is reasonably expected to result in a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

5.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 6.12 and
Section 7.07. Neither the Company nor any Subsidiary is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. To the extent that the Company
uses Loan proceeds to acquire shares of its own stock which is Margin Stock, the
Company will cause such acquired shares to be immediately retired.

 

5.09 Title to Properties. The Company and each Subsidiary have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as is not, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect. As of the
Closing Date, the real and personal property of the Company and its Material
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

5.10 Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. To the best knowledge of the Company, there is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

5.11 Financial Condition.

 

(a) The unaudited consolidated balance sheets of the Company and its
Subsidiaries as of March 31, 2003, and the related consolidated statements of
operations and cash flows for the calendar quarter ended on that date:

 

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except for the absence of footnotes and as otherwise
expressly noted therein and subject to ordinary, good faith year end audit
adjustments; and

 

(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby.

 

35



--------------------------------------------------------------------------------

(b) The audited financial statements of the Company at December 31, 2002,
reflect or disclose all material Indebtedness and other liabilities of the
Company and its consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Contingent Obligations.

 

(c) Since December 31, 2002, there has been no Material Adverse Effect.

 

5.12 Environmental Matters. The Company conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Company has reasonably concluded that, except as specifically
disclosed in Schedule 5.12, such Environmental Laws and Environmental Claims are
not, individually or in the aggregate, reasonably expected to have a Material
Adverse Effect.

 

5.13 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. The Company is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness.

 

5.14 No Burdensome Restrictions. Neither the Company nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which is reasonably
expected to have a Material Adverse Effect.

 

5.15 Copyrights, Patents, Trademarks and Licenses, Etc. Except as disclosed on
Schedule 5.15, the Company or its Subsidiaries own or are licensed or otherwise
have the right to use all of the patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. Except as specifically disclosed in Schedule 5.05, no claim or
litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, is reasonably expected to have a Material
Adverse Effect.

 

5.16 Subsidiaries. As of the Closing Date, the Company has no Subsidiaries other
than those specifically disclosed in part (a) of Schedule 5.16 and has no
material equity investments in any other corporation or entity other than those
specifically disclosed in part (b) of Schedule 5.16.

 

5.17 Insurance. Except as specifically disclosed in Schedule 5.17, the
properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering

 

36



--------------------------------------------------------------------------------

such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or such Subsidiary
operates.

 

5.18 Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations. The Company has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

 

5.19 Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Company to the Banks prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

5.20 Tax Shelter Regulations. The Company does not intend to treat the Loans and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event the Company determines to
take any action inconsistent with such intention, it will promptly notify the
Agent thereof. If the Company so notifies the Agent, the Company acknowledges
that one or more of the Banks may treat its Loans as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Bank or Banks, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, unless the Majority Banks waive
compliance in writing:

 

6.01 Financial Statements. The Company shall deliver to the Agent and each Bank,
in form and detail reasonably satisfactory to the Agent and the Majority Banks:

 

(a) as soon as available, but not later than 100 days after the end of each
calendar year, a copy of the audited consolidated balance sheet of the Company
and its Subsidiaries as of the end of such year and the related audited
consolidated statements of operations and cash flows for such year, setting
forth in each case in comparative form the figures for the previous calendar
year, and accompanied by the opinion of a nationally-recognized independent
public accounting firm (“Independent Auditor”) which report shall state that
such consolidated financial statements present fairly the financial position of
the Company

 

37



--------------------------------------------------------------------------------

and its Subsidiaries on a consolidated basis for the periods indicated in
conformity with GAAP consistently applied. Such opinion shall not be qualified
or limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the Company’s or any Material Subsidiary’s
records; and

 

(b) as soon as available, but not later than 50 days after the end of each of
the first three calendar quarters of each calendar year, a copy of the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows for the period commencing on the first day and ending on the last day
of such quarter, certified by a Responsible Officer as fairly presenting, in
accordance with GAAP (subject to the absence of footnotes and ordinary, good
faith year-end audit adjustments), the financial position and the results of
operations of the Company and its Subsidiaries on a consolidated basis;

 

provided, that if the Company has one or more designated Unrestricted
Subsidiaries during any period in respect of which the Company is required to
deliver financial statements pursuant to Section 6.01(a) or (b), the Company
shall concurrently deliver to the Agent and each Bank corresponding unaudited
consolidating financial statements of each such Unrestricted Subsidiary as of
the end of and for such period.

 

6.02 Certificates; Other Information. The Company shall furnish to the Agent and
each Bank:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;

 

(b) promptly, but in no event later than 10 days of filing the same, copies of
all financial statements and reports that the Company sends to its shareholders,
and copies of all financial statements and regular, periodical or special
reports (including Forms 10K, 10Q and 8K) that the Company or any Subsidiary may
make to, or file with, the SEC;

 

(c) promptly upon request of the Agent, a certificate of a Responsible Officer
of the Company certifying (i) the aggregate dollar amount of Returned Accounts
for the Company and its Subsidiaries for the most recently-ended calendar month,
measured on a consolidated basis, (ii) the aggregate dollar amount of all Short
Term Trade Accounts Receivable of the Company and its Subsidiaries, measured on
a consolidated basis, as of the last day of such calendar month, (iii) the
aggregate dollar amount of Short Term Trade Accounts Receivable of the Company
and its Subsidiaries that are more than 90 days past due, measured on a
consolidated basis, as of the last day of such calendar month, (iv) the
aggregate dollar amount of Short Term Trade Accounts Receivable of the Company
and its Subsidiaries that are more than 90 days past due expressed as a
percentage of the aggregate dollar amount of all Short Term Trade Accounts
Receivable of the Company and its Subsidiaries, in each case, measured on a
consolidated basis, as of the last day of such calendar month, and (v) with
respect to each amount of Short Term Trade Accounts Receivable reported under
the preceding clauses (ii) and (iii), the amount of reserves associated with
such Short Term Trade Accounts Receivable as reported in the financial
statements most recently delivered by the Company under Section 6.01; provided,
however, that unless and until a Borrowing has occurred hereunder, the Company
shall be under

 

38



--------------------------------------------------------------------------------

no obligation to deliver the monthly certificates required under this Section
6.02(c); provided further, however, that, upon request of the Agent, it shall be
an additional condition precedent to the initial Borrowing hereunder that the
Company deliver to the Agent a certificate of a Responsible Officer certifying
retroactively the information required under the preceding clauses (i) through
(v) for each calendar month ended from the Closing Date through the initial
Borrowing Date;

 

(d) promptly after the Company has notified the Agent of any intention by the
Company to treat the Loans and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form; and

 

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary as the Agent, at the request
of any Bank, may from time to time reasonably request.

 

Reports required to be delivered pursuant to Sections 6.01(a) or (b) or 6.02(b)
shall be deemed to have been delivered on the date on which the Company posts
such reports on the Company’s website on the Internet at the website address
listed on Schedule 10.02 or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov.; provided that (x) the Company
shall deliver paper copies of such reports to the Agent or any Bank who requests
the Company to deliver such paper copies until written request to cease
delivering paper copies is given by the Agent or such Bank, (y) the Company
shall notify by facsimile or by electronic mail the Agent and each Bank of the
posting of any such reports, and (z) in every instance the Company shall provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Agent and each of the Banks. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
reports referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Bank shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.

 

6.03 Notices. The Company shall promptly notify the Agent and each Bank:

 

(a) of the occurrence of any Default or Event of Default;

 

(b) as soon as a Responsible Officer becomes aware thereof, of any matter that
is reasonably expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Material Subsidiary; including pursuant to any applicable Environmental Laws;

 

(c) promptly, but in no event more than 10 days after such event, of the
occurrence of any of the following events affecting the Company or any ERISA
Affiliate, and deliver to the Agent and each Bank a copy of any notice with
respect to such event that is filed

 

39



--------------------------------------------------------------------------------

with a Governmental Authority and any notice delivered by a Governmental
Authority to the Company or any ERISA Affiliate with respect to such event:

 

(i) an ERISA Event;

 

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

 

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Company or any ERISA Affiliate; or

 

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability; and

 

(d) upon the request from time to time (but not more frequently than once each
calendar quarter unless a Default or an Event of Default exists) of the Agent,
the Swap Termination Values, together with a description of the method by which
such values were determined, relating to any then-outstanding Swap Contracts to
which the Company or any of its Subsidiaries is party.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 6.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated, but the reasonable
failure to identify all such clauses or provisions shall not, of itself,
constitute a failure to comply with Section 6.03(a).

 

6.04 Preservation of Corporate Existence, Etc. The Company shall, and shall
cause each Material Subsidiary to:

 

(a) except as otherwise permitted by this Agreement, preserve and maintain in
full force and effect its corporate existence and good standing under the laws
of its state or jurisdiction of incorporation;

 

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except (i) in connection with
transactions permitted by Section 7.03 and sales of assets permitted by Section
7.02 or (ii) where such failure to preserve or maintain is not reasonably
expected to result in a Material Adverse Effect;

 

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

 

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which is reasonably expected to have a
Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

6.05 Maintenance of Property. The Company shall, and shall cause each Subsidiary
to, maintain and preserve all of its material property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted, except as permitted by Section 7.02. The Company and each Subsidiary
shall use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.06 Insurance. The Company shall maintain, and shall cause each Material
Subsidiary to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

6.07 Payment of Obligations. The Company shall, and shall cause each Material
Subsidiary to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

 

(a) unless the same are being contested in good faith by appropriate proceedings
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary, all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets;

 

(b) unless the same are being contested in good faith by appropriate proceedings
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary, all lawful claims which, if unpaid, would by law
become a Lien upon its property not otherwise permitted hereunder;

 

(c) all Indebtedness where failure to pay or discharge such Indebtedness is
reasonably expected to result in a Material Adverse Effect; and

 

(d) all Subordinated Indebtedness in an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), whether
individually or collectively, of more than $10,000,000 when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise).

 

6.08 Compliance with Laws. The Company shall comply, and shall cause each
Material Subsidiary to comply, in all material respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist.

 

6.09 Compliance with ERISA. The Company shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code, except in each case to the extent that any
failure to maintain such compliance or qualification or to make such
contributions is not reasonably expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

6.10 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Material Subsidiary to maintain adequate books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Material Subsidiary.
The Company shall permit, and shall cause each Material Subsidiary to permit,
representatives and independent contractors of the Agent or any Bank to visit
and inspect any of their respective properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants at such
reasonable times during normal business hours and as often as may be reasonably
necessary upon reasonable advance notice to the Company and, in the case of any
discussion with independent public accountants of the Company or any Material
Subsidiary, upon providing the Company’s representatives with a reasonable
opportunity to participate in and/or be present at any such discussion;
provided, however, when an Event of Default exists the Agent or any Bank may do
any of the foregoing at the expense of the Company and at any time during normal
business hours without advance notice (except that the Company’s representatives
shall be given a reasonable opportunity to participate in and/or be present at
any discussions with independent public accountants of the Company or any
Material Subsidiary).

 

6.11 Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in compliance, in all
material respects, with all Environmental Laws.

 

6.12 Use of Proceeds. The Company shall use the proceeds of the Loans for
working capital, acquisitions, share repurchases and other general corporate
purposes not in contravention of any Requirement of Law or of any Loan Document.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Bank shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, unless the Majority Banks waive
compliance in writing:

 

7.01 Limitation on Liens. The Company shall not, and shall not suffer or permit
any Material Subsidiary to, directly or indirectly, make, create, incur, assume
or suffer to exist any Lien upon or with respect to any part of its property,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

 

(a) any Lien existing on property of the Company or any Subsidiary on the
Closing Date and set forth in Schedule 7.01;

 

(b) any Lien created under any Loan Document;

 

(c) Liens for taxes, fees, levies, imposts, assessments or other governmental
charges which are not delinquent or remain payable without penalty, or to the
extent that non-

 

42



--------------------------------------------------------------------------------

payment thereof is permitted by Section 6.07, provided that no notice of lien
has been filed or recorded under the Code;

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f) Liens on the property of the Company or any Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business, provided all such Liens
in the aggregate would not (even if enforced) cause a Material Adverse Effect;

 

(g) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $20,000,000;

 

(h) easements, rights-of-way, zoning or use restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Company and its Subsidiaries;

 

(i) Liens on assets acquired by the Company or any Subsidiary or on any assets
of Persons which become Subsidiaries, in each case, which assets or Persons are
acquired after the date of this Agreement, provided, however, that such Liens
existed at the time such assets were acquired by the Company or any Subsidiary
or such Persons became Subsidiaries and were not created in anticipation
thereof;

 

(j) purchase money security interests on any property acquired, constructed or
held by the Company or its Subsidiaries in the ordinary course of business,
securing Indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property; provided that (i) any such Lien
attaches to such property concurrently with or within 30 days after the
acquisition or construction thereof, (ii) such Lien attaches solely to the
property so acquired or constructed in such transaction, (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
property, and (iv) the principal amount of the Indebtedness secured by any and
all such purchase money security interests shall not at any time exceed
$10,000,000;

 

(k) Liens securing obligations in respect of capital leases on assets subject to
such leases, provided that such capital leases are otherwise permitted under
Section 7.09;

 

43



--------------------------------------------------------------------------------

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;

 

(m) Liens consisting of pledges of cash collateral or government securities to
secure on a mark-to-market basis Permitted Swap Obligations only, provided that
(i) the counterparty to any Swap Contract relating to any such Permitted Swap
Obligation is under a similar requirement to deliver similar collateral from
time to time to the Company or the Subsidiary party thereto on a mark-to-market
basis; and (ii) the aggregate value of such collateral so pledged by the Company
and its Subsidiaries together in favor of any counterparty does not at any time
exceed $10,000,000.

 

(n) Liens securing Refinancing Indebtedness permitted under Section 7.05(f),
provided that such Lien does not apply to any other property or assets of the
Company or any Subsidiary other than the proceeds of the property or assets
subject to the respective original Lien;

 

(o) Liens pursuant to Permitted Receivables Purchase Facilities permitted
hereunder;

 

(p) other non-consensual Liens arising in the ordinary course of business the
existence or enforcement of which would not result in a Material Adverse Effect;

 

(q) other Liens securing Indebtedness and obligations in an aggregate principal
amount at any time outstanding not exceeding $5,000,000, provided that any such
Lien shall not encumber cash (other than to the extent such cash constitutes
proceeds of the property subject to any such Lien), inventory or accounts
receivable; and

 

(r) a Lien on all or any part of the Wilsonville Facility securing Indebtedness
of the Company and/or the Special Purpose Subsidiary in an aggregate principal
amount not exceeding $50,000,000 at any time.

 

7.02 Disposition of Assets. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:

 

(a) dispositions of (i) inventory, or (ii) used, worn-out or surplus equipment
or other operating assets, in each case in the ordinary course of business;

 

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

 

44



--------------------------------------------------------------------------------

(c) dispositions of inventory or equipment by the Company or any Subsidiary to
the Company or any Subsidiary pursuant to reasonable business requirements;

 

(d) dispositions of Permitted Receivables pursuant to Permitted Receivables
Purchase Facilities; provided that (i) for those Permitted Receivables having a
final maturity date which is less than 12 months after the date such obligations
arise, the value of such accounts receivable so sold by the Company and its
Subsidiaries shall not exceed $50,000,000 at any time outstanding, and (ii) the
value of all Permitted Receivables (whether or not having a final maturity date
which is less than 12 months after the date such obligations arise) so sold by
the Company and its Subsidiaries shall not exceed $100,000,000 at any time
outstanding; and provided, further, however, that no dispositions of any
Permitted Receivables shall be permitted at any time that any of the following
circumstances exist: (A) Returned Accounts for the Company and its Subsidiaries
for any calendar month shall have exceeded $10,000,000 in the aggregate,
measured on a consolidated basis, (B) Short Term Trade Accounts Receivable
(after deducting the amount of reserves associated with such Short Term Trade
Accounts Receivable as reported in the financial statements most recently
delivered by the Company under Section 6.01) of the Company and its Subsidiaries
that are more than 90 days past due shall be greater than 10% of all Short Term
Trade Accounts Receivable (after deducting the amount of reserves associated
with such Short Term Trade Accounts Receivable as reported in the financial
statements most recently delivered by the Company under Section 6.01) of the
Company and its Subsidiaries, in each case, measured on a consolidated basis,
(C) the TNW Buffer measured as of the last day of any calendar quarter (as
adjusted to exclude the effect of any Acquisitions by the Company or any of its
Subsidiaries consummated during such calendar quarter) shall be less than 50% of
the TNW Buffer measured as of the last day of the calendar quarter immediately
preceding such calendar quarter, (D) if after giving effect to such disposition,
the Company would not be in pro forma compliance with the financial covenants
set forth in Sections 7.14(a) through (d), measured as of the last day of the
calendar quarter then most recently ended for which a Compliance Certificate has
been delivered to the Agent and the Banks pursuant to Section 6.02(a), or (E)
any Event of Default then exists or would result from such disposition;

 

(e) (i) subject to Section 7.06 (without regard to the exception in the first
clause of the first sentence of Section 7.06), the sale or other transfer of all
or any part of the Wilsonville Facility to the Special Purpose Subsidiary, or
(ii) any other sale of all or any part of the Wilsonville Facility for fair
market value (as determined in good faith at the time of such sale by the board
of directors of the Company); provided in each case that no Default or Event of
Default then exists or would result from such sale;

 

(f) the sale or lease of any property set forth on Schedule 7.02, in each case
for fair market value (as determined in good faith at the time of such sale by
the board of directors of the Company or the applicable Subsidiary, as the case
may be); provided that no Default or Event of Default then exists or would
result from such sale;

 

(g) dispositions not otherwise permitted hereunder which are made for fair
market value; provided, that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) the aggregate
net book value of all assets so sold by the Company and its Subsidiaries,
together, shall not exceed in any calendar year $10,000,000, and

 

45



--------------------------------------------------------------------------------

(iii) any such disposition made pursuant to this subsection (g) shall not be of
accounts receivable of the Company or any of its Subsidiaries;

 

(h) dispositions to the extent permitted under Section 7.03;

 

(i) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Company or a Wholly-Owned
Subsidiary; and

 

(j) sales by Mentor Graphics (Japan) Co. Ltd. of bills of exchange and
promissory notes to third party financial institutions in Japan in the ordinary
course of business and in transactions consistent with such Subsidiary’s past
practice.

 

7.03 Consolidations and Mergers. The Company shall not, and shall not suffer or
permit any Subsidiary to, merge or consolidate with or into any Person, except:

 

(a) any Subsidiary may merge with the Company (provided that the Company shall
be the continuing or surviving corporation) or with any one or more Subsidiaries
(provided that, if any transaction shall be between a Subsidiary and a
Wholly-Owned Subsidiary, the continuing or surviving corporation shall be a
Wholly-Owned Subsidiary);

 

(b) the Company or any Subsidiary may merge with any Person in an Acquisition so
long as (i) either (A) the surviving entity is the Company or such Subsidiary;
provided that in any such merger involving the Company, the Company shall be the
surviving entity or (B) if the merger involves a Subsidiary being absorbed into
the target Person, such target Person shall become a Wholly-Owned Subsidiary of
the Company upon the consummation of the Acquisition, (ii) such Acquisition is
otherwise permitted under this Agreement and (iii) immediately before and after
giving effect to such merger no Default or Event of Default shall exist; and

 

(c) any Subsidiary may merge with any Person pursuant to a disposition of such
Subsidiary or the assets of such Subsidiary, in each case, permitted under
Section 7.02.

 

7.04 Loans and Investments. The Company shall not purchase or acquire, or suffer
or permit any Subsidiary to purchase or acquire, for cash or property, or make
any commitment therefor for cash or property, any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or make or commit to make any Acquisitions, or make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including any Affiliate of the Company (together,
“Investments”), except for:

 

(a) Investments held by the Company or any Subsidiary in the form of Cash
Equivalents or short term marketable securities or Permitted Investments;

 

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

 

(c) Investments by the Company in any of its Wholly-Owned Subsidiaries or by any
of its Wholly-Owned Subsidiaries in the Company or another of its Wholly-Owned

 

46



--------------------------------------------------------------------------------

Subsidiaries; provided, however, that (i) Investments by the Company in the
Special Purpose Subsidiary shall be limited to a contribution of all or any part
of the Wilsonville Facility and other Investments incidental or necessary to the
capitalization and operation of the Special Purpose Subsidiary, the Special
Purpose Subsidiary’s ownership of all or any part of the Wilsonville Facility
and its lease of all or any part of the Wilsonville Facility to the Company and
(ii) Investments by the Company or any of its Subsidiaries in any Unrestricted
Subsidiary shall only be made if the Company reasonably believes that,
calculated on a pro forma basis based on the most recent financial statements
delivered by the Company pursuant to Section 6.01, such Investment would not
have resulted in a breach of the requirements of Section 7.16 in relation to the
most recently completed calendar quarter included in such financial statements;

 

(d) Investments incurred in order to consummate Acquisitions otherwise permitted
hereunder, provided that (i) the Net Cash Consideration (if any) given for any
such Acquisition, together with the Net Cash Consideration given for all prior
Acquisitions consummated by the Company and its Subsidiaries after the Closing
Date shall not exceed $50,000,000 in any calendar year (the “Cash Acquisition
Basket”), provided that unused portions of the Cash Acquisition Basket in
respect of any calendar year may be carried over to future years, but (A) in no
case shall the aggregate amount of the Cash Acquisition Basket exceed
$100,000,000 in any calendar year and (B) in no case shall the aggregate amount
of all Net Cash Consideration given in respect of Acquisitions permitted under
this Section 7.04(d) exceed $165,000,000 prior to the Revolving Termination
Date; (ii) such Acquisitions are undertaken in accordance with all applicable
Requirements of Law; and (iii) the prior, effective written consent or approval
to such Acquisition of the board of directors or equivalent governing body of
the acquiree is obtained, provided that notwithstanding this clause (iii), if
all of the consideration given for any such Acquisition is common stock of the
Company or any Subsidiary, then the prior, effective written consent or approval
to such Acquisition of the board of directors or equivalent governing body of
the acquiree shall not be required hereby;

 

(e) Investments incurred in order to consummate Acquisitions not otherwise
permitted herein subject to the prior written consent of the Majority Banks;

 

(f) Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;

 

(g) Investments permitted under Sections 7.10(b) and (c);

 

(h) loans made by the Company or any Subsidiary in the ordinary course of
business to a person not an Affiliate of the Company in an aggregate principal
amount not exceeding $15,000,000 at any time outstanding for all such loans;

 

(i) unsecured loans and advances made by the Company or any Subsidiary to
employees in the ordinary course of business consistent with past practice in
principal amounts not exceeding $2,500,000 in the aggregate at any time
outstanding and not more than $500,000 to any individual employee; provided,
however, that solely with respect to any such loans and advances initially made
or extended by a Person other than the Company or any Subsidiary or Unrestricted
Subsidiary and included on the consolidated balance sheet of the Company and its
Subsidiaries solely as a result of an Acquisition of such Person (or assets of
such Person)

 

47



--------------------------------------------------------------------------------

consummated after the Closing Date, the amount of such loans and advances shall
be calculated for purposes of this Section 7.04(i) net of reserves accounted for
on the consolidated financial statements of the Company and its Subsidiaries in
respect of such loans and advances;

 

(j) other Investments not exceeding $30,000,000 in any calendar year as to all
such Investments in the aggregate; provided that if all such Investments
permitted by this subsection (j) exceed $15,000,000 in the aggregate in any
calendar year, then the $50,000,000 limitation set forth in the preceding
subsection (d) shall be reduced for such calendar year by the amount of such
excess; and

 

(k) Investments of the Company or its Subsidiaries existing on the Closing Date
and identified on Schedule 7.04.

 

7.05 Limitation on Indebtedness. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(a) Indebtedness incurred pursuant to this Agreement;

 

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 7.08;

 

(c) Indebtedness existing on the Closing Date and set forth in Schedule 7.05;

 

(d) Indebtedness secured by Liens permitted by Sections 7.01(i) and (j);

 

(e) Indebtedness in the form of leases permitted pursuant to Section 7.09;

 

(f) extensions, renewals or refinancings of Indebtedness permitted under
Sections 7.05(a), (c), (d), (f) and (j), so long as (i) such Indebtedness (the
“Refinancing Indebtedness”) is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being extended, renewed or
refinanced plus the amount of any premiums required to be paid therefor and fees
and expenses associated therewith, (ii) such Refinancing Indebtedness has a
later or equal final maturity and a longer or equal weighted average life as the
Indebtedness being extended, refinanced or renewed, (iii) the interest rate
applicable to such Refinancing Indebtedness shall not exceed a market rate (as
determined in good faith by the Company or the relevant Subsidiary, as the case
may be) as of the time of such extension, renewal or refinancing, (iv) if the
Indebtedness being extended, renewed or refinanced is subordinated to the
Obligations, such Refinancing Indebtedness is subordinated to the Obligations to
the same extent as the Indebtedness being extended, renewed or refinanced and
(v) at the time of and after giving effect to such extension, renewal or
refinancing, no Default or Event of Default shall exist;

 

(g) Indebtedness incurred by the Company or any Subsidiary pursuant to Permitted
Receivables Purchase Facilities permitted hereunder;

 

(h) other unsecured Indebtedness in an aggregate principal amount outstanding
not exceeding $20,000,000 at any time;

 

48



--------------------------------------------------------------------------------

(i) Indebtedness of the Company to the Special Purpose Subsidiary or of the
Special Purpose Subsidiary to the Company, to the extent such Indebtedness
results from an Investment permitted under Section 7.04(c); and

 

(j) Subordinated Indebtedness of the Company to the extent subordinated in right
of payment to the Obligations hereunder on terms reasonably consented to by the
Majority Banks.

 

7.06 Transactions with Affiliates. Except as otherwise expressly permitted
hereunder, the Company shall not, and shall not suffer or permit any Subsidiary
to, enter into any transaction with any Affiliate of the Company, except upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of the Company or such Subsidiary; provided, that the loans permitted
by Section 7.04(i) and the Company’s or any Subsidiary’s employee relocation
program as in effect on the Closing Date, as such programs may be amended or
otherwise modified after the Closing Date in the ordinary course of business,
shall not be subject to the application of this Section 7.06.

 

7.07 Use of Proceeds.

 

(a) The Company shall not, and shall not suffer or permit any Subsidiary to, use
any portion of the Loan proceeds, directly or indirectly, otherwise than in
connection with the purchase of shares of its own stock for immediate
retirement, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, in the case of each of the preceding clauses (i), (ii) and
(iii) in violation of Regulation T, U or X of the FRB, or (iv) to acquire any
security in any transaction that is subject to Section 13(d) or 14(d) of the
Exchange Act unless such transaction has been duly approved in advance by the
board of directors of the issuer of such security.

 

(b) The Company shall not, directly or indirectly, use any portion of the Loan
proceeds (i) knowingly to purchase Ineligible Securities from the Arranger
during any period in which the Arranger makes a market in such Ineligible
Securities, (ii) knowingly to purchase during the underwriting or placement
period Ineligible Securities being underwritten or privately placed by the
Arranger, or (iii) to make payments of principal or interest on Ineligible
Securities underwritten or privately placed by the Arranger and issued by or for
the benefit of the Company or any Affiliate of the Company. The Arranger is a
registered broker-dealer and permitted to underwrite and deal in certain
Ineligible Securities; and “Ineligible Securities” means securities which may
not be underwritten or dealt in by member banks of the Federal Reserve System
under Section 16 of the Banking Act of 1933 (12 U.S.C. § 24, Seventh), as
amended.

 

(c) The Company shall not, and shall not suffer or permit any Subsidiary to, use
any portion of the Loan proceeds in excess of $10,000,000, directly or
indirectly, to satisfy, in whole or in part, any limited recourse obligations
arising under any Permitted Receivables Purchase Facility.

 

49



--------------------------------------------------------------------------------

7.08 Contingent Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume or suffer to exist any
Contingent Obligations except:

 

(a) endorsements for collection or deposit in the ordinary course of business;

 

(b) Permitted Swap Obligations;

 

(c) Contingent Obligations of the Company and its Subsidiaries existing as of
the Closing Date and set forth on Schedule 7.08 and any replacements thereof;
provided that the amount of any such replacement Contingent Obligation shall in
no case exceed the amount of the Contingent Obligation replaced thereby;

 

(d) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business;

 

(e) Guaranty Obligations by the Company of Indebtedness and other obligations of
a Subsidiary (other than the Special Purpose Subsidiary), or by any Subsidiary
of the Indebtedness and other obligations of the Company or any other Subsidiary
(other than the Special Purpose Subsidiary), provided that, in each case, such
Indebtedness and other obligations are otherwise permitted hereunder;

 

(f) Contingent Obligations under the Company’s or any Subsidiary’s employee
relocation plan as in effect on the Closing Date, as such plans may be amended
or otherwise modified after the Closing Date in the ordinary course of business;

 

(g) Contingent Obligations in respect of any bond or credit enhancement posted
or otherwise provided by or on behalf of the Company in connection with the
appeal by the Company of any judgment, order, decree or arbitration award
entered against the Company relating to the ongoing patent litigation between
the Company and Cadence Design Systems, Inc., provided that the aggregate
principal amount of such bond(s) or credit enhancement(s) shall not at any time
exceed $20,000,000; and

 

(h) Contingent Obligations relating to sales of bills of exchange and promissory
notes permitted under Section 7.02(j).

 

7.09 Lease Obligations. The Company shall not, and shall not suffer or permit
any Subsidiary to, create or suffer to exist any obligations for the payment of
rent for any property under lease or agreement to lease, except for:

 

(a) operating leases existing on or entered into by the Company or any
Subsidiary after the Closing Date in the ordinary course of business and
reported in the Company’s consolidated financial statements in accordance with
GAAP, provided that the aggregate annual rental payments in respect of all such
operating leases, together with all payments in respect of capital leases
permitted under clause (c) of this Section, shall not exceed $60,000,000 in the
aggregate in any calendar year;

 

50



--------------------------------------------------------------------------------

(b) leases entered into by the Company or any Subsidiary after the Closing Date
(i) pursuant to sale-leaseback transactions relating to assets the disposition
of which is permitted under Section 7.02(g) or (ii) with respect to all or any
part of the Wilsonville Facility;

 

(c) capital leases, other than those permitted under clause (b) of this Section,
entered into by the Company or any Subsidiary after the Closing Date to finance
the acquisition of equipment; provided that the aggregate annual rental payments
in respect of all such capital leases, together with all payments in respect of
operating leases permitted under clause (a) of this Section, shall not exceed
$60,000,000 in the aggregate in any calendar year; and

 

(d) leases entered into by Persons which become Subsidiaries after the date of
this Agreement, provided that such leases existed at the time the respective
Persons became Subsidiaries and were not created in anticipation thereof.

 

7.10 Restricted Payments. The Company shall not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock, or
purchase, redeem or otherwise acquire for value any shares of its capital stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding; or make any payment or prepayment of principal of, premium, if any,
or interest on, or redeem, purchase, retire, defease (including in-substance or
legal defeasance), or make any sinking fund or similar payment with respect to,
Subordinated Indebtedness, except that:

 

(a) the Company may declare and make dividend payments or other distributions
payable solely in its common stock;

 

(b) so long as no Default or Event of Default exists or would result therefrom,
the Company may purchase, redeem or otherwise acquire shares of its common stock
or warrants or options to acquire any such shares pursuant to any employee stock
option or purchase plan; provided that all such purchases, redemptions or other
acquisitions otherwise permitted under this clause (b) do not exceed $15,000,000
in the aggregate in any calendar year;

 

(c) so long as no Default or Event of Default exists or would result therefrom,
the Company may purchase, redeem or otherwise acquire shares of its common stock
or warrants or options to acquire any such shares (including pursuant to any
employee stock option or purchase plan) or Subordinated Indebtedness of the
Company convertible into shares of its common stock; provided that all such
purchases, redemptions or other acquisitions otherwise permitted under this
clause (c) do not exceed $15,000,000 in the aggregate;

 

(d) the Company may make regularly scheduled payments of interest and principal
in respect of Subordinated Indebtedness in accordance with the terms of, and
only to the extent required by, and subject to the subordination provisions
contained in, any agreement or instrument governing such Subordinated
Indebtedness;

 

(e) the Company may prepay, redeem, purchase or otherwise retire Subordinated
Indebtedness with the proceeds of Refinancing Indebtedness permitted under
Section 7.05(f); provided that such prepayment, redemption, purchase or other
retirement is consummated within 60 days after the closing relating to such
Refinancing Indebtedness; and

 

51



--------------------------------------------------------------------------------

(f) the Company may, in connection with any issuance of Subordinated
Indebtedness convertible into common stock of the Company permitted under
Section 7.05(j), purchase common stock of the Company with up to 50% of the Net
Issuance Proceeds for anti-dilution purposes and as part of the structure of the
offering of such Subordinated Indebtedness; provided that any such purchases of
common stock must occur within 60 days of such issuance.

 

7.11 ERISA. The Company shall not, and shall not suffer or permit any of its
ERISA Affiliates to engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan or engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA which has
resulted or is reasonably expected to result in liability of the Company in an
aggregate amount in excess of $5,000,000.

 

7.12 Change in Business. The Company shall not, and shall not suffer or permit
any Material Subsidiary to, engage in any material line of business
substantially different from design automation and reasonably related lines of
business.

 

7.13 Accounting Changes. The Company shall not make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Company.

 

7.14 Financial Covenants.

 

(a) Adjusted Quick Ratio. The Company shall not as of the end of any calendar
quarter suffer or permit its ratio (determined in respect of the Company and its
Subsidiaries on a consolidated basis) of (i) cash plus the value (valued in
accordance with GAAP) of all Cash Equivalents plus net current accounts
receivable (valued in accordance with GAAP), less Restricted Amounts, to (ii)
Consolidated Current Liabilities (other than liabilities arising from or
relating to Restricted Amounts), to be less than the correlative ratio
indicated.

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

calendar quarter ending June 30, 2003 through
calendar quarter ending September 30, 2003    0.75:1.00 calendar quarter ending
December 31, 2003
through calendar quarter ending September 30, 2004    0.80:1.00 calendar quarter
ending December 31, 2004
through calendar quarter ending September 30, 2005    0.85:1.00 calendar quarter
ending December 31, 2005 and
each calendar quarter ending thereafter    0.90:1.00

 

(b) Minimum Tangible Net Worth. The Company shall not as of the end of any
calendar quarter permit Consolidated Tangible Net Worth to be less than the sum
of (i) $18,234,000, plus (ii) for each calendar quarter commencing with the
calendar quarter ending June 30, 2003 (to the extent Consolidated Net Income for
any such calendar quarter is positive)

 

52



--------------------------------------------------------------------------------

(A) with respect to any calendar quarter for which the Company’s Consolidated
Tangible Net Worth is less than $60,000,000, 75% of Consolidated Net Income for
such calendar quarter, and (B) with respect to any calendar quarter for which
the Company’s Consolidated Tangible Net Worth is equal to or greater than
$60,000,000, 65% of Consolidated Net Income for such calendar quarter, plus
(iii) 100% of the amortization of intangible assets for each calendar quarter
commencing with the calendar quarter ending June 30, 2003, plus (iv) 100% of the
Net Issuance Proceeds of any new equity issued by the Company after March 31,
2003 (excluding (A) equity issued under employee stock option or purchase plans
and (B) equity issued to finance an Acquisition, provided that such amount is in
fact applied to transaction costs relating to such Acquisition and such
Acquisition is consummated no later than 120 days after the date of such
issuance), minus (v) goodwill and other intangibles arising during such calendar
quarter from Acquisitions permitted pursuant to Section 7.04, provided that (A)
the aggregate amount of such goodwill and other intangibles excluded under this
clause (v) in connection with any Acquisition shall be the product of (1) the
Net Cash Consideration given in respect of such Acquisition divided by the total
fair market value of all cash and non-cash consideration given in respect of
such Acquisition multiplied by (2) the aggregate amount of all goodwill and
other intangibles acquired in such Acquisition, and (B) the aggregate amount of
all such goodwill and other intangibles excluded under this clause (v) in any
calendar year shall in no case exceed the amount of Net Cash Consideration
permitted to be given in respect of Acquisitions in such calendar year under
Section 7.04(d)(i), minus (vi) without duplication, the lesser of (A) the actual
goodwill and other intangibles recorded during the calendar quarter ended June
30, 2003 with respect to Acquisitions and (B) $12,000,000.

 

(c) Leverage Ratio. The Company shall not as of the end of any calendar quarter
suffer or permit the Leverage Ratio to be greater than the correlative ratio
indicated.

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

calendar quarter ending June 30, 2003 through
calendar quarter ending September 30, 2003    2.50:1.00 calendar quarter ending
December 31, 2003
through calendar quarter ending September 30, 2004    2.25:1.00 calendar quarter
ending December 31, 2004 and
each calendar quarter ending thereafter    2.00:1.00

 

(d) Senior Leverage Ratio. The Company shall not as of the end of any calendar
quarter suffer or permit the Senior Leverage Ratio to be greater than the
correlative ratio indicated.

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

calendar quarter ending June 30, 2003 through
calendar quarter ending September 30, 2003    0.75:1.00 calendar quarter ending
December 31, 2003 and
each calendar quarter ending thereafter    0.65:1.00

 

53



--------------------------------------------------------------------------------

(e) Minimum Cash and Accounts Receivable. The Company shall not as of the end of
any calendar quarter suffer or permit its ratio (determined on a consolidated
basis) of (i) cash plus the value (valued in accordance with GAAP) of all Cash
Equivalents plus 47.5% of current accounts receivable (valued in accordance with
GAAP), less Restricted Amounts, to (ii) the then outstanding principal amount of
the Loans, to be less than the correlative ratio indicated.

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

calendar quarter ending June 30, 2003 through
calendar quarter ending September 30, 2004    1.50:1.00 calendar quarter ending
December 31, 2004 and
each calendar quarter ending thereafter    1.75:1.00

 

For the avoidance of doubt, (i) Unrestricted Subsidiaries shall not be included
in the calculation of any of the financial measures set forth in the preceding
clauses (a), (c), (d) or (e), (ii) Permitted Receivables sold pursuant to any
Permitted Receivables Purchase Facility permitted hereunder shall not be
included in the calculation of any of the financial measures set forth in the
preceding clauses (a) through (e), and (iii) in the calculation of any of the
financial measures set forth in the preceding clauses (a) and (e), the Company
may in lieu of reporting actual Restricted Amounts substitute therefor a
conservative good faith estimate of such Restricted Amounts.

 

7.15 Assets of Special Purpose Subsidiary. The Special Purpose Subsidiary shall
not hold, and the Company shall not permit the Special Purpose Subsidiary to
hold, as of the end of any calendar quarter, assets other than the Special
Purpose Subsidiary’s interest in all or any part of the Wilsonville Facility and
other assets incidental or necessary to the capitalization and operation of the
Special Purpose Subsidiary, the Special Purpose Subsidiary’s ownership of all or
any part of the Wilsonville Facility and its lease of all or any part of the
Wilsonville Facility to the Company.

 

7.16 Unrestricted Subsidiaries. The Company shall not permit (a) the aggregate
revenues for any calendar quarter of all Unrestricted Subsidiaries, taken as a
whole, to exceed 15% of the aggregate revenues for such calendar quarter of the
Company, its Subsidiaries and its Unrestricted Subsidiaries, taken as a whole,
or (b) the aggregate assets of all Unrestricted Subsidiaries, taken as a whole,
as of the end of any calendar quarter to exceed 15% of the aggregate assets of
the Company, its Subsidiaries and its Unrestricted Subsidiaries, taken as a
whole; provided, however, that if for or as of the end of any calendar quarter
any requirement of the foregoing clauses (a) and (b) is not satisfied, the
Company may comply with this Section 7.16 by redesignating one or more
Unrestricted Subsidiaries as Subsidiaries in accordance with Section 1.04(c)
within 50 days after the end of such calendar quarter, or within 100 days of the
end of such calendar quarter if such date corresponds to the end of a calendar
year, such that after giving effect to such redesignations the foregoing clauses
(a) and (b) would have been so satisfied.

 

54



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. The Company fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest, fee or any other amount payable hereunder or
under any other Loan Document; or

 

(b) Representation or Warranty. Any representation or warranty by the Company or
any Subsidiary made or deemed made herein, in any other Loan Document, or which
is contained in any certificate, document or financial or other statement by the
Company, any Subsidiary, or any Responsible Officer, furnished at any time under
this Agreement, or in or under any other Loan Document, is incorrect in any
material respect on or as of the date made or deemed made; or

 

(c) Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), 6.07(d) or 6.12
or in Article VII; or

 

(d) Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) the date upon which a Responsible Officer knew of such failure or (ii) the
date upon which written notice thereof is given to the Company by the Agent or
any Bank; or

 

(e) Cross-Acceleration. (i) The Company or any Material Subsidiary (A) fails to
make any payment in respect of any Indebtedness or Contingent Obligation (other
than in respect of Swap Contracts), having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure, or (B) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to any such Indebtedness or Contingent
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
if the effect of such failure, event or condition under the preceding clauses
(A) or (B) is to cause such Indebtedness to be declared or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be
required to be made, prior to its stated maturity, or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (2) any Termination

 

55



--------------------------------------------------------------------------------

Event (as defined in such Swap Contract) as to which the Company or any
Subsidiary is an Affected Party (as defined in such Swap Contract), and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than $10,000,000; or

 

(f) Insolvency; Voluntary Proceedings. The Company or any Material Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing; or

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or

 

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably expected to result in
liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $10,000,000; or (iii) the Company or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000; or

 

(i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company or any Subsidiary involving in the aggregate a liability (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $20,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 10 days after
the entry thereof; or

 

(j) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Company or any Subsidiary which has a Material Adverse
Effect, and there shall be any period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

56



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

 

(l) Adverse Change. There occurs a Material Adverse Effect; or

 

(m) Invalidity of Subordination Provisions. The subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness and
subordinating such Subordinated Indebtedness to the Obligations hereunder is for
any reason revoked, invalidated or otherwise breached by the Company or any
Subsidiary, or otherwise ceases to be in full force and effect as a result of
any act or omission of the Company or any Subsidiary, or the Company or any
Subsidiary otherwise contests in any manner the validity or enforceability
thereof or denies that it has any further liability or obligation thereunder, in
each case unless the Company can satisfy the Agent, in its reasonable
discretion, that such Indebtedness would be permitted under Section 7.05(h)
absent such subordination provisions; or

 

(n) Invalidity of Loan Documents. The Company declares that it intends not to
comply with any material provision of this Agreement or any Note; or the Company
denies that it has any further liability or obligation under this Agreement or
any Note, or purports to revoke, terminate or rescind this Agreement or any
Note.

 

8.02 Remedies. If any Event of Default occurs, the Agent shall, at the request
of, or may, with the consent of, the Majority Banks,

 

(a) declare the commitment of each Bank to make Loans to be terminated,
whereupon such commitments shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

 

(c) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) (in the case of clause (i) of Section 8.01(g) upon the expiration
of the 60-day period mentioned therein), the obligation of each Bank to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Agent or any
Bank.

 

8.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become due and payable as
set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Agent in the following order:

 

57



--------------------------------------------------------------------------------

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Agent in its capacity as such;

 

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Banks (including Attorney Costs and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (b) payable to
them;

 

(c) Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Banks in proportion to the respective
amounts described in this clause (c) held by them; and

 

(d) Last, the balance, if any, after all of the Obligations have been paid in
full, to the Company or as otherwise required by law.

 

ARTICLE IX

 

THE AGENT

 

9.01 Appointment and Authorization of Agent. Each Bank hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Bank or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Requirement of Law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

 

9.02 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

9.03 Liability of Agent. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross

 

58



--------------------------------------------------------------------------------

negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Bank or participant
for any recital, statement, representation or warranty made by the Company or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Bank or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Company or any Affiliate thereof.

 

9.04 Reliance by Agent.

 

(a) The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Majority Banks as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Banks (or such greater number of Banks as may
be expressly required hereby in any instance) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Banks.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the proposed Closing Date specifying its objection thereto.

 

9.05 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Banks, unless the Agent shall have received written notice from a
Bank or the Company referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” The Agent will notify the
Banks of its receipt of any such notice. The Agent shall take such action with
respect to such Default as may be directed by the Majority Banks in accordance
with Article VIII; provided, however, that unless and until the Agent has
received any such direction, the Agent

 

59



--------------------------------------------------------------------------------

may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Banks.

 

9.06 Credit Decision; Disclosure of Information by Agent. Each Bank acknowledges
that no Agent-Related Person has made any representation or warranty to it, and
that no act by the Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Company or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Bank as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Bank represents to the Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable bank or other regulatory Requirements of Law relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Company hereunder. Each Bank also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Agent herein, the Agent shall not have any duty or responsibility to provide
any Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Company or any of its Affiliates which may come into the
possession of any Agent-Related Person.

 

9.07 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Banks shall indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), pro rata, and hold harmless
each Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Bank shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Majority Banks shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Bank shall reimburse the Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Agent.

 

60



--------------------------------------------------------------------------------

9.08 Agent in its Individual Capacity. Bank of America and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company and its
Affiliates as though Bank of America were not the Agent hereunder and without
notice to or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Company or its Affiliates) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Bank and may exercise
such rights and powers as though it were not the Agent, and the terms “Bank” and
“Banks” include Bank of America in its individual capacity.

 

9.09 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Banks. If the Agent resigns under this Agreement, the Majority Banks shall
appoint from among the Banks a successor agent for the Banks, which successor
administrative agent shall be consented to by the Company at all times other
than during the existence of an Event of Default (which consent of the Company
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, after consulting with the Banks and the Company, a
successor administrative agent from among the Banks. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
administrative agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor administrative agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of the Agent hereunder until such time, if any, as the Majority Banks
appoint a successor agent as provided for above.

 

9.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company,
the Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Banks and the Agent and their respective agents and counsel and all other
amounts due the Banks and the Agent under Sections 2.09 and 10.04) allowed in
such judicial proceeding; and

 

61



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Banks, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Bank or to authorize the Agent to vote in respect of the claim of any
Bank in any such proceeding.

 

9.11 Other Agents; Arrangers and Managers. None of the Banks or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Company therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Banks (or by the Agent at the written
request of the Majority Banks) and the Company and acknowledged by the Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by
each of the Banks affected thereby and the Company and acknowledged by the
Agent, do any of the following:

 

(a) waive any condition set forth in Section 4.01;

 

(b) extend or increase the Commitment of any Bank (or reinstate any Commitment
terminated pursuant to Section 8.02);

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Banks (or any
of them) hereunder or under any other Loan Document;

 

62



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the proviso below) any fees or other amounts
payable hereunder or under any other Loan Document;

 

(e) change any provision of this Section or the definition of “Majority Banks”
or any other provision hereof specifying the number or percentage of Banks
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Bank;

 

(f) amend this Section, Section 2.12 or Section 8.04, or any provision herein
providing for consent or other action by all Banks;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Majority Banks or each of the
Banks affected thereby, as the case may be, affect the rights or duties of the
Agent under this Agreement or any other Loan Document, and (ii) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.

 

10.02 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to the Company or the Agent, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the U.S. mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to the
Agent pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

63



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on the Company, the Agent and
the Banks. The Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

 

(d) Reliance by Agent and Banks. The Agent and the Banks shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing) that
the Agent or the Banks believe in good faith was given by a Responsible Officer,
or any other Person authorized for such purpose in a written notice to the Agent
signed by a Responsible Officer, on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify each Agent-Related Person and each Bank
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice believed in good faith to have been so given on
behalf of the Company. All telephonic notices to and other communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

10.04 Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Agent for all reasonable costs and expenses incurred in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, (b) following such time as the Agent
receives a request from the Company for a refinancing or restructuring in
respect of the Obligations, to pay or reimburse the Agent and each Bank for all
costs and expenses incurred in connection with any such refinancing or
restructuring, including all Attorney Costs, and (c) following an Event of
Default or acceleration of the Loans, to pay or reimburse the Agent and each
Bank for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law),

 

64



--------------------------------------------------------------------------------

including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the Agent
and the cost of independent public accountants and other outside experts
retained by the Agent on behalf of the Banks. All amounts due under this Section
10.04 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations.

 

10.05 Company Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Company shall indemnify and hold harmless each
Agent-Related Person, each Bank and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Company or any Subsidiary, or any Environmental
Liability related in any way to the Company or any Subsidiary, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such otherwise
Indemnified Liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the Agent, the
replacement of any Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.06 Payments Set Aside. To the extent that the Company makes a payment to the
Agent or the Banks, or the Agent or the Banks exercise their right of set-off,
and such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (a) to
the extent of such

 

65



--------------------------------------------------------------------------------

recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred, and (b) each Bank severally
agrees to pay to the Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Agent.

 

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it or in the case
of an assignment to a Bank or an Affiliate of a Bank, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Bank’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Agent, unless the Person that is the proposed
assignee is itself a Bank (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and (iv) the parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 3.01,

 

66



--------------------------------------------------------------------------------

3.03, 3.04, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, the Company (at
its expense) shall execute and deliver a Note to the assignee Bank. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c) The Agent, acting solely for this purpose as an agent of the Company, shall
maintain at the Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amounts of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Company, the Agent and the Banks may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Bank hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Bank, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d) Any Bank may at any time, without the consent of, or notice to, the Company
or the Agent, sell participations to any Person (other than a natural person or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations and (iii)
the Company, the Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement or instrument pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Company agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to subsection (b) of
this Section.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would claim an exemption from, or reduction of, withholding tax
as contemplated under Section 10.08(a) as if it were a Bank shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant complies with
Section 10.08 as though it were a Bank.

 

(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve

 

67



--------------------------------------------------------------------------------

Bank; provided that no such pledge or assignment shall release such Bank from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.

 

10.08 Withholding Tax.

 

(a) If any Bank is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Bank claims exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the Code, such Bank agrees with
and in favor of the Agent, to deliver to the Agent:

 

(i) if such Bank claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, two properly completed and executed copies of
IRS Form W-8BEN before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;

 

(ii) if such Bank claims that interest paid under this Agreement is exempt from
United States withholding tax because it is effectively connected with a United
States trade or business of such Bank, two properly completed and executed
copies of IRS Form W-8ECI before the payment of any interest is due in the first
taxable year of such Bank and in each succeeding taxable year of such Bank
during which interest may be paid under this Agreement; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Bank agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(b) If any Bank claims exemption from, or reduction of, withholding tax under a
United States tax treaty by providing IRS Form W-8BEN and such Bank sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Company to such Bank, such Bank agrees to notify the Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of the Company to such Bank. To the extent of such percentage
amount, the Agent will treat such Bank’s IRS Form W-8BEN as no longer valid.

 

(c) If any Bank claiming exemption from United States withholding tax by filing
IRS Form W-8ECI with the Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of the Company to such Bank,
such Bank agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the Code.

 

(d) If any Bank is entitled to a reduction in the applicable withholding tax,
the Agent may withhold from any interest payment to such Bank an amount
equivalent to the applicable withholding tax after taking into account such
reduction. However, if the forms or other documentation required by subsection
(a) of this Section are not delivered to the Agent, then the Agent may withhold
from any interest payment to such Bank not providing such forms

 

68



--------------------------------------------------------------------------------

or other documentation an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction.

 

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Bank (because the appropriate form was
not delivered or was not properly executed, or because such Bank failed to
notify the Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such Bank
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as tax or otherwise, including penalties and interest, and including
any taxes imposed by any jurisdiction on the amounts payable to the Agent under
this Section, together with all costs and expenses (including Attorney Costs).
The obligation of the Banks under this subsection shall survive the payment of
all Obligations and the resignation or replacement of the Agent.

 

10.09 Confidentiality. Each Bank agrees to take and to cause its Affiliates to
take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information identified as “confidential” or “secret” by
the Company and provided to it by the Company or any Subsidiary, or by the Agent
on the Company’s or such Subsidiary’s behalf, under this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement
and the other Loan Documents or in connection with other business now or
hereafter existing or contemplated with the Company or any Subsidiary; except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by the Bank, or (ii) was or becomes
available on a non-confidential basis from a source other than the Company,
provided that such source is not bound by a confidentiality agreement with the
Company known to the Bank; provided, however, that any Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of such Bank by any such authority; (B) pursuant to subpoena or
other court process (provided that such Bank shall use its good faith efforts to
give the Company notice of such subpoena or other court process); (C) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which the Agent, any Bank or their respective
Affiliates may be party (provided that the Agent or such Bank shall use its good
faith efforts to provide notice to the Company of such litigation or
proceeding); (E) to the extent reasonably required in connection with the
exercise of any remedy hereunder or under any other Loan Document; (F) to such
Bank’s independent auditors and other professional advisors; (G) subject to an
agreement containing provisions substantially the same as those of this Section
10.09, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (H) as to any Bank or its Affiliate, as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Company or any Subsidiary is party or is deemed
party with such Bank or such Affiliate; and (I) to its Affiliates.

 

69



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied from the commencement of discussions between the parties to the
tax treatment and tax structure of the transaction contemplated hereby (and any
related transactions or arrangements), and (ii) each party hereto, including the
Agent, each Bank, the Company and each of their respective Affiliates (and each
of their respective employees, representatives, or other agents), are hereby
authorized to disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to any such Person relating to such tax treatment and tax
structure; provided, however, that each party recognizes that the privilege each
has to maintain, in its sole discretion, the confidentiality of a communication
relating to the transaction contemplated hereby, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax practitioner under section 7525 of the Code, is not intended to
be affected by the foregoing; provided further that, with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transactions contemplated hereby as well
as other information, this authorization shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Loans and transactions contemplated hereby.

 

10.10 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists or the Loans have been accelerated, each Bank
is authorized at any time and from time to time, without prior notice to the
Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the Company against any and all Obligations owing to such Bank, now or
hereafter existing, irrespective of whether or not the Agent or such Bank shall
have made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured. Each Bank agrees promptly to notify
the Company and the Agent after any such set-off and application made by such
Bank; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

 

10.11 Automatic Debits of Fees. With respect to any commitment fee, arrangement
fee, or other fee, or any other cost or expense (including Attorney Costs) due
and payable to the Agent, Bank of America or the Arranger under the Loan
Documents, the Company hereby irrevocably authorizes Bank of America to debit
any deposit account of the Company with Bank of America in an amount such that
the aggregate amount debited from all such deposit accounts does not exceed such
fee or other cost or expense. If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in Bank of America’s sole
discretion) and such amount not debited shall be deemed to be unpaid. No such
debit under this Section shall be deemed a set-off.

 

10.12 Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
the Agent in writing of any changes in the address to which notices to the Bank
should be directed,

 

70



--------------------------------------------------------------------------------

of addresses of any Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Agent shall reasonably request.

 

10.13 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

10.14 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

10.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Company, the Banks, the Agent and
the Agent-Related Persons and the Indemnitees, and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.

 

10.16 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW; PROVIDED THAT
THE AGENT AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OREGON
OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA OR OREGON, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE AGENT AND
THE BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE AGENT AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
COMPANY, THE AGENT AND THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
CALIFORNIA LAW.

 

10.17 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF

 

71



--------------------------------------------------------------------------------

THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Bank, regardless of any investigation made by the Agent or any Bank or on
their behalf and notwithstanding that the Agent or any Bank may have had notice
or knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as of each date made as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

10.19 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the Company, the Banks and
the Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

[Signature pages follow.]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California, by their proper and duly
authorized officers as of the day and year first above written.

 

MENTOR GRAPHICS CORPORATION

By:

 

/s/ Dean Freed

--------------------------------------------------------------------------------

Name:

 

Dean Freed

Title:

 

Vice President

and

By:

 

/s/ Dennis Weldon

--------------------------------------------------------------------------------

Name:

 

Dennis Weldon

Title:

 

Treasurer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and as a Bank

By:

 

Kevin McMahon

--------------------------------------------------------------------------------

Name:

 

Kevin McMahon

Title:

 

Managing Director

 

S-2



--------------------------------------------------------------------------------

FLEET NATIONAL BANK, as Syndication Agent and as a Bank

By:

 

/s/ Joan Kiekhaefer

--------------------------------------------------------------------------------

Name:

 

Joan Kiekhaefer

Title:

 

Managing Director

 

S-3



--------------------------------------------------------------------------------

KEY CORPORATE CAPITAL, INC., as
Documentation Agent and as a Bank

By:

 

/s/ Robert W. Boswell

--------------------------------------------------------------------------------

Name:

 

Robert W. Boswell

Title:

 

Vice President

 

S-4



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LIMITED, as a
Bank

By:

 

/s/ Bertram Tang

--------------------------------------------------------------------------------

Name:

 

Bertram Tang

Title:

 

VP and Team Leader

 

S-5



--------------------------------------------------------------------------------

ANNEX I

 

PRICING GRID

 

(in basis points)

 

     Senior Indebtedness/Consolidated EBITDA (x)


--------------------------------------------------------------------------------

     x<0.25


--------------------------------------------------------------------------------

   0.25£ x <0.50


--------------------------------------------------------------------------------

   0.50£ x <0.75


--------------------------------------------------------------------------------

   x³0.75


--------------------------------------------------------------------------------

Commitment Fee

   35.0    35.0    45.0    50.0

Applicable Margin with respect to Offshore Rate Loans

   125.0    150.0    175.0    200.0

Applicable Margin with respect to Base Rate Loans

   0.0    25.0    50.0    75.0

 

The Senior Indebtedness and Consolidated EBITDA used to compute the Commitment
Fee and the Applicable Margin shall be the Senior Indebtedness and Consolidated
EBITDA set forth in the Compliance Certificate most recently delivered by the
Company to the Agent pursuant to Section 6.02(a) of the Credit Agreement;
changes in the Commitment Fee and the Applicable Margin resulting from a change
in the Senior Indebtedness or Consolidated EBITDA shall become effective on the
date of delivery by the Company to the Agent of a new Compliance Certificate and
accompanying financial statements pursuant to Section 6.02(a). If the Company
shall fail to deliver a Compliance Certificate within the number of days after
the end of any calendar quarter or calendar year as required pursuant to Section
6.02(a) (without giving effect to any grace period), the Commitment Fee and the
Applicable Margin from the first day after the date on which such Compliance
Certificate was required to be delivered to the Agent until the day on which the
Company delivers to the Agent a Compliance Certificate and accompanying
financial statements shall conclusively equal the highest Commitment Fee and
Applicable Margin set forth above. Notwithstanding the foregoing, during the
period from the Closing Date until the earlier of (i) the date of the Agent’s
receipt of a Compliance Certificate and accompanying financial statements for
the calendar quarter ending September 30, 2003, and (ii) 50 calendar days after
the end of such calendar quarter, the Commitment Fee shall be 35.0 basis points
and the Applicable Margin shall be 150.0 basis points with respect to Offshore
Rate Loans and 25.0 basis points with respect to Base Rate Loans.

 

ANNEX I-1

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 30,000,000.00    30.000000000 %

Fleet National Bank

   $ 27,500,000.00    27.500000000 %

Key Corporate Capital, Inc.

   $ 27,500,000.00    27.500000000 %

Mizuho Corporate Bank, Limited

   $ 15,000,000.00    15.000000000 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 100,000,000.00    100.000000000 %

 

SCHEDULE 2.01

 



--------------------------------------------------------------------------------

SCHEDULE 10.02

 

OFFSHORE AND DOMESTIC LENDING OFFICES, ADDRESSES FOR NOTICES

 

MENTOR GRAPHICS CORPORATION

Address for Notices:

Mentor Graphics Corporation

8005 S.W. Boeckman Road

Wilsonville, OR 97070-7777

Attention:

 

Dennis Weldon

Telephone:

 

(503) 685-7830

Facsimile:

 

(503) 685-7707

Website:

 

www.mentorg.com

BANK OF AMERICA, N.A., as Agent

Borrowing Notices:

Bank of America, N.A.

Agency Services West

Mail Code: CA4-706-05-09

1850 Gateway Boulevard

Concord, California 94520-3282

Attention:

 

Brian Graybill

Telephone:

 

(925) 675-8414

Facsimile:

 

(888) 969-9147

Email:  brian.graybill@bankofamerica.com

Agent’s Payment Office:

Bank of America, N.A.

ABA No.: 111000012

Account No.:  3570836479

Reference:  Mentor Graphics Corp.

Attention:  Brian Graybill, Agency Services West

Mail Code:  CA4-706-05-09

1850 Gateway Boulevard

Concord, California 94520-3282

 

SCHEDULE 10.02 - 1

 



--------------------------------------------------------------------------------

All Other Notices:

Bank of America, N.A.,

Mail Code CA5-701-05-19

1455 Market Street, 5th Floor

San Francisco, California 94103

Attention:

 

Robert J. Rittelmeyer, Vice President

Telephone:

 

(415) 436-2616

Facsimile:

 

(415) 503-5099

Email:  robert.j.rittelmeyer@bankofamerica.com

BANK OF AMERICA, N.A.,
as Bank

Domestic and Offshore Lending Office:

Bank of America, N.A.

Agency Services West

Mail Code: CA4-706-05-09

1850 Gateway Boulevard

Concord, California 94520-3282

Attention:

 

Brian Graybill

Telephone:

 

(925) 675-8414

Facsimile:

 

(888) 969-9147

Email:  brian.graybill@bankofamerica.com

Notices (other than Borrowing
Notices and Notices of Conversion/Continuation):

Bank of America, N.A.,

Mail Code CA5-705-12-08

555 California Street - 12th Floor

San Francisco, California 94104

Attention:

 

Kevin McMahon, Managing Director

Telephone:

 

(415) 622-8088

Facsimile:

 

(415) 622-4057

Email:  kevin.mcmahon@bankofamerica.com

 

SCHEDULE 10.02 - 2

 

 